EXHIBIT 99.1 Pooling and Servicing Agreement EXECUTION COPY MORGAN STANLEY CAPITAL I INC. Depositor WELLS FARGO BANK, NATIONAL ASSOCIATION Master Servicer and Securities Administrator and LASALLE BANK NATIONAL ASSOCIATION Trustee and Custodian POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 MORGAN STANLEY MORTGAGE LOAN TRUST 2007-10XS MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-10XS TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 3 Section 1.01. Definitions. 3 ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES 52 Section 2.01. Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans. 52 Section 2.02. Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund. 55 Section 2.03. Representations and Warranties of the Depositor. 56 Section 2.04. Representations and Warranties of the Depositor and the Seller as to the Mortgage Loans. 58 Section 2.05. Representations and Warranties of the Seller; Discovery of Breach; Repurchase or Substitution of Mortgage Loans. 59 Section 2.06. Grant Clause. 63 Section 2.07. Depositor’s Option to Purchase Breached Mortgage Loans. 64 Section 2.08. Release of Mortgage Documents for Servicing. 64 ARTICLE III THE CERTIFICATES 65 Section 3.01. The Certificates. 65 Section 3.02. Registration. 65 Section 3.03. Transfer and Exchange of Certificates. 66 Section 3.04. Cancellation of Certificates. 69 Section 3.05. Replacement of Certificates. 70 Section 3.06. Persons Deemed Owners. 70 Section 3.07. Temporary Certificates. 70 Section 3.08. Appointment of Paying Agent. 71 Section 3.09. Book-Entry Certificates. 71 ARTICLE IV ADMINISTRATION OF THE TRUST FUND 73 Section 4.01. Custodial Accounts; Distribution Account. 73 Section 4.02. Permitted Withdrawals from the Custodial Accounts and the Distribution Account. 74 Section 4.03. Depositable and Exchangeable Certificates. 75 Section 4.04. [Reserved]. 78 Section 4.05. Reports to Trustee and Certificateholders. 78 ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES 81 Section 5.01. Distributions Generally. 81 Section 5.02. Priorities of Distribution. 82 Section 5.03. Allocation of Principal Payments to Class A Certificates. 86 Section 5.04. Allocation of Losses. 90 Section 5.05. Advances by the Master Servicer. 91 Section 5.06. Compensating Interest Payments. 91 Section 5.07. Policy Matters; Payments to the Certificate Insurer. 91 Section 5.08. [Reserved]. 95 Section 5.09. Determination of Pass-Through Rates for LIBOR Certificates. 95 Section 5.10 The Reserve Funds. 97 Section 5.11 The Corridor Contract 99 ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT 100 Section 6.01. Duties of Trustee and the Securities Administrator. 100 Section 6.02. Certain Matters Affecting the Trustee and the Securities Administrator. 103 Section 6.03. Trustee and Securities Administrator Not Liable for Certificates. 104 Section 6.04. Trustee and the Securities Administrator May Own Certificates. 105 Section 6.05. Eligibility Requirements for Trustee. 105 Section 6.06. Resignation and Removal of Trustee and the Securities Administrator. 105 Section 6.07. Successor Trustee and Successor Securities Administrator. 109 Section 6.08. Merger or Consolidation of Trustee or the Securities Administrator. 110 Section 6.09. Appointment of Co-Trustee, Separate Trustee or Custodian. 110 Section 6.10. Authenticating Agents. 112 Section 6.11. Indemnification of the Trustee and the Securities Administrator. 112 Section 6.12. Fees and Expenses of the Master Servicer, Securities Administrator, the Trustee and the Custodian. 113 Section 6.13. Collection of Monies. 114 Section 6.14. Events of Default; Trustee To Act; Appointment of Successor. 114 Section 6.15. Additional Remedies of Trustee Upon Event of Default. 119 Section 6.16. Waiver of Defaults. 119 Section 6.17. Notification to Holders. 119 Section 6.18. Directions by Certificateholders and Duties of Trustee During Event of Default. 119 Section 6.19. Action Upon Certain Failures of the Master Servicer and Upon Event of Default. 120 Section 6.20. Preparation of Tax Returns and Other Reports. 120 Section 6.21. Certain Matters Regarding any Custodian Appointed Hereunder. 121 ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND 124 Section 7.01. Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or Liquidation of All Mortgage Loans. 124 Section 7.02. Procedure Upon Redemption of Trust Fund. 125 Section 7.03. Additional Trust Fund Termination Requirements. 126 ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS 127 ii Section 8.01. Limitation on Rights of Holders. 127 Section 8.02. Access to List of Holders. 128 Section 8.03. Acts of Holders of Certificates. 129 ARTICLE IX ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER 130 Section 9.01. Duties of the Master Servicer; Enforcement of Servicers’ and Master Servicer’s Obligations. 130 Section 9.02. Assumption of Master Servicing by Trustee. 132 Section 9.03. Representations and Warranties of the Master Servicer. 133 Section 9.04. Compensation to the Master Servicer. 135 Section 9.05. Merger or Consolidation. 135 Section 9.06. Resignation of Master Servicer and Securities Administrator. 136 Section 9.07. Assignment or Delegation of Duties by the Master Servicer and Securities Administrator. 136 Section 9.08. Limitation on Liability of the Master Servicer and Others. 137 Section 9.09. Indemnification; Third-Party Claims. 137 Section 9.10. Eligibility Requirements for Securities Administrator. 138 Section 9.11. Annual Statement as to Compliance. 139 ARTICLE X REMIC ADMINISTRATION 139 Section 10.01. REMIC Administration. 139 Section 10.02. Prohibited Transactions and Activities. 142 Section 10.03. Indemnification with Respect to Prohibited Transactions or Loss of REMIC Status. 143 Section 10.04. REO Property. 143 Section 10.05. Fidelity. 144 ARTICLE XI MISCELLANEOUS PROVISIONS 144 Section 11.01. Binding Nature of Agreement; Assignment. 144 Section 11.02. Entire Agreement. 144 Section 11.03. Amendment. 144 Section 11.04. Voting Rights. 146 Section 11.05. Provision of Information. 146 Section 11.06. Governing Law. 147 Section 11.07. Notices. 147 Section 11.08. Severability of Provisions. 147 Section 11.09. Indulgences; No Waivers. 147 Section 11.10. Headings Not To Affect Interpretation. 148 Section 11.11. Benefits of Agreement. 148 Section 11.12. Special Notices to the Rating Agencies and Certificate Insurer. 148 Section 11.13. Conflicts. 149 Section 11.14. Counterparts. 149 Section 11.15. No Petitions. 149 iii Section 11.16. Indemnification by Trust. 149 ARTICLE XII CERTAIN MATTERS REGARDING THE CERTIFICATE INSURER 149 Section 12.01. Rights of the Certificate Insurer to Exercise Rights of Holders of Class A-1-W and Class A-3-W Certificates. 150 Section 12.02. [Reserved] 150 Section 12.03. Effect of Payments by the Certificate Insurer; Subrogation. 150 Section 12.04. Notices and Information to the Certificate Insurer. 150 Section 12.05. Trustee to Hold Certificate Policy. 151 Section 12.06. Class A-1-W and Class A-3-W Premium Payments. 151 Section 12.07. Certificate Insurer as Third Party Beneficiary. 151 ARTICLE XIII EXCHANGE ACT REPORTING 151 Section 13.01. Filing Obligations. 151 Section 13.02. Form 10-D Reporting. 153 Section 13.03. Form 8-K Reporting. 154 Section 13.04. Form 10-K Reporting. 155 Section 13.05. Sarbanes-Oxley Certification. 157 Section 13.06. Reports on Assessment of Compliance and Attestation. 157 Section 13.07. Use of Subcontractors. 159 Section 13.08. Indemnification by the Master Servicer and the Securities Administrator. 160 Section 13.09. Indemnification by the Custodian. 161 EXHIBIT S-1 1 EXHIBIT S-2 2 iv ATTACHMENTS Exhibit A Forms of Certificates Exhibit B Form of Residual Certificate Transfer Affidavit (Transferee) Exhibit C Form of Residual Certificate Transfer Affidavit (Transferor) Exhibit D Form of Class A-1-W and Class A-3-W Policy Exhibit E List of Purchase and Servicing Agreements Exhibit F Corridor Contract Confirmation Exhibit G Assignment and Notice of Transfer with respect to each Additional Collateral Mortgage Loan Exhibit H Form of Rule 144A Transfer Certificate Exhibit I Form of Purchaser’s Letter for Institutional Accredited Investors Exhibit J Form of ERISA Transfer Affidavit Exhibit K Form of Letter of Representations with the Depository Trust Company Exhibit L-1 Form of Initial Custodian Certification Exhibit L-2 Form of Final Custodian Certification Exhibit M Assignment and Notice of Transfer with respect to each Additional Collateral Mortgage Loan Exhibit N Additional Disclosure Required Under Regulation AB Exhibit O Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement Exhibit P Additional Disclosure Notification Exhibit Q Glossary of Terms for Standard & Poor’s LEVELS® Version 5.7 File Format Exhibit R Form of Lost Note Affidavit Exhibit S-1 Form of Exchange Letter (Depositable Certificates for Exchangeable Certificates) Exhibit S-2 Form of Exchange Letter (Exchangeable Certificates for Depositable Certificates) Schedule A Mortgage Loan Schedule Schedule B Principal Balances Schedule Schedule C Available Exchanges of Depositable Certificates for Exchangeable Certificates v This POOLING AND SERVICING AGREEMENT, dated as of June 1, 2007 (the “Agreement”), by and among MORGAN STANLEY CAPITAL I INC., a Delaware corporation, as depositor (the “Depositor”), LASALLE BANK NATIONAL ASSOCIATION, a national banking association, as trustee (the “Trustee”), and as the custodian (the “Custodian”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as master servicer (the “Master Servicer”), as securities administrator (the “Securities Administrator”) and, in its capacity as Securities Administrator, as auction administrator (the “Auction Administrator”) and acknowledged by MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company, as seller (the “Seller”), for purposes of Section 2.05. WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. As provided herein, the Trustee, for federal income tax purposes, shall treat the Trust Fund as consisting ofa trust (the “ES Trust”) beneath which are two real estate mortgage investment conduits (or in the alternative, “REMIC 1” and the “Master REMIC”) and the Securities Administrator, on behalf of the Trustee, shall make all elections as necessary for such treatment.REMIC 1 will consist of the Mortgage Loans, excluding any rights of the Trust Fund in respect of the Additional Collateral, the Corridor Contract and the assets held in the Reserve Funds.REMIC 1 will issue uncertificated REMIC regular interests (the “REMIC 1 Regular Interests”).The REMIC 1 Regular Interests will represent the “regular interests” in REMIC 1, and the Class R1 Interest will represent the single Class of “residual interest” in REMIC 1. The Trustee will hold the REMIC 1 Regular Interests for the benefit of the Master REMIC.The Master REMIC will consist of the REMIC 1 Interests and will be evidenced by the Master REMIC Interests (other than the Class R2 Interests), which will constitute the regular interests in the Master REMIC and the Class R2 Interest, which will represent the single Class of “residual interest” in the Master REMIC.The “latest possible maturity date” for federal income tax purposes of all regular and residual interests created hereunder will be the Latest Possible Maturity Date. The ES Trust shall hold all Master REMIC regular interests, and shall issue the Certificates.Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more of the Master REMIC regular interests held by the ES Trust.For federal income tax purposes the Trustee shall treat the ES Trust as a Grantor Trust and shall treat each Holder of an ES Trust Certificate as the owner of the individual, underlying assets represented by such ES Trust Certificate.In addition, to the fullest extent possible, ownership of an ES Trust Certificate shall be treated as direct ownership of the individual, underlying assets represented by such ES Trust Certificate for federal income tax reporting purposes. REMIC 1 The REMIC 1 Interests, each of which (except for the Class R1 Interests) is hereby designated as a REMIC regular interest for federal income tax purposes, will have the principal balances, Pass-Through Rates and Corresponding Master REMIC Interests as set forth in the following table: REMIC 1 Interest Initial Principal Balance Interest Rate Corresponding Master REMIC Interests 1-A-1-1 (1) (2) Class MR-A-1-1 1-A-1-2 (1) (2) Class MR-A-1-2 1-A-1-3 (1) (2) Class MR-A-1-3 1-A-1-4 (1) (2) Class MR-A-1-4 1-A-1-W (1) (2) Class MR-A-1-W 1-A-2 (1) (2) Class MR-A-2 1-A-3-W (1) (2) Class MR-A-3-W 1-A-4 (1) (2) Class MR-A-4-1 1-M-1 (1) (2) Class MR-M-1 1-M-2 (1) (2) Class MR-M-2 1-M-3 (1) (2) Class MR-M-3 1-M-4 (1) (2) Class MR-M-4 1-M-5 (1) (2) Class MR-M-5 1-M-6 (1) (2) Class MR-M-6 1-B-1 (1) (2) Class MR-B-1 1-B-2 (1) (2) Class MR-B-2 1-B-3 (1) (2) Class MR-B-3 1-OC (1) (2) Class MR-OC 1-L-IO (3) (3) Class MR-L-IO 1-P $1,000 (4) ClassMR-P 1-$100 $100(1) 7.117% ClassA-R R1 (5) N/A(5) N/A (1) For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, each such Class of Interests will have a principal balance equal to the principal balance in respect of the Corresponding Class of Master REMIC Interests. (2) The interest rate with respect to any Distribution Date (and the related Interest Accrual Period) for this REMIC Interest is a per annum rate equal to the Weighted Average Net Mortgage Rate in respect of the Mortgage Loans as of the first day of the month preceding the month in which such Distribution Date occurs minus the pass-through rate in respect of the Class 1-L-IO Interests (the “Net WAC”). (3) The Class 1-LIO Interests will have notional balances equal to the principal balance of the Mortgage Loans. The Class 1-LIO Interest will have pass through rates equal to the product of: (a) 0.01% and (b) $10,000 divided by the principal balance of the Mortgage Loans. 2 (4) The Class 1-P Interest will not be entitled to any interest, but will be entitled to 100% of any prepayment premiums paid on the Mortgage Loans. (4) The R1 Interest is the sole Class of residual interest in REMIC 1.It pays no interest or principal. The Master REMIC The Master REMIC Interests, each of which (except for the Class R2 Interests) is hereby designated as a REMIC regular interest for federal income tax purposes, will have the principal balances and Pass-Through Rates as set forth in the following table: Master REMIC Interest Initial Principal Balance Pass-Through Rate (per annum) Class MR-A-1-1 $60,061,667.00 (1) Class MR-A-1-2 $30,030, 833.00 (1) Class MR-A-1-3 $82,092,500.00 (1) Class MR-A-1-4 $8,000,000.00 (1) Class MR-A-1-5 $60,061,667.00(2) (1) Class MR-A-1-6 $30,030, 933.00(2) (1) Class MR-A-1-7 $82,092,500.00(2) (1) Class MR-A-1-8 $8,000,000.00(2) (1) Class MR-A-1-9 $60,061,667.00(2) (1) Class MR-A-1-10 $30,030, 933.00(2) (1) Class MR-A-1-11 $82,092,500.00(2) (1) Class MR-A-1-12 $8,000,000.00(2) (1) Class MR-A-1-W $8,000,000.00 (2) Class MR-A-2-1 $51,159,000.00 (3) Class MR-A-2-2 $51,159,000.00 (3) Class MR-A-2-3 $51,159,000.00 (3) Class MR-A-3-W $52,151,000.00 (4) Class MR-A-4-1 $230,006,000.00 (5) Class MR-A-4-2 $230,006,000.00 (5) Class MR-A-4-3 $230,006,000.00 (5) Class MR-A-4-4 $230,006,000.00 (5) Class MR-A-4-5 $230,006,000.00 (5) Class MR-A-4-6 $230,006,000.00 (5) Class MR-M-1 $8,640,000.00 (6) Class MR-M-2 $4,460,000.00 (7) Class MR-M-3 $3,623,000.00 (8) Class MR-M-4 $2,230,000.00 (9) Class MR-M-5 $1,951,000.00 (10) Class MR-M-6 $1,951,000.00 (11) Class MR-B-1 $1,951,000.00 (12) Class MR-B-2 $1,952,000.00 (13) Class MR-B-3 $2,787,000.00 (14) 3 Class MR-P $1,000.00 (15) Class MR-L-IO (16) (16) Class MR-OC (17) (17) Class A-R $100.00(18) 6.69690% (1) The Pass-Through Rate for the Class MR-A-1-1, MR-A-1-2, MR-A-1-3, and MR-A-1-4 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 5.50000% and (ii) the Net WAC Pass-Through Rate in respect of the Class A-1 Certificates.The Pass-Through Rate for the Class MR-A-1-5, MR-A-1-6, MR-A-1-7, and MR-A-1-8 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of: (i) the lesser of (a) 5.75000% and (b) the Net WAC Pass-Through Rate in respect of the Class A-1 Certificates, over (ii) 5.50000%.The Pass-Through Rate for the Class MR-A-1-9, MR-A-1-10, MR-A-1-11, and MR-A-1-12 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of: (i) the lesser of (a) 6.00000% and (b) the Net WAC Pass-Through Rate in respect of the Class A-1 Certificates, over (ii) 5.75000%.On each Distribution Date, scheduled principal, prepayments and Realized Losses that reduce the principal balance of the Class A-1 Certificates will be allocated pro rata between the Class MR-A-1-1, MR-A-1-2, MR-A-1-3, and MR-A-1-4 Interests.The Class MR-A-1-5 and MR-A-1-9 Interests will have notional balances equal to the principal balance of the Class MR-A-1-1 Interests.The Class MR-A-1-6 and MR-A-1-10 Interests will have notional balances equal to the principal balance of the Class MR-A-1-2 Interests.The Class MR-A-1-7 and MR-A-1-11 Interests will have notional balances equal to the principal balance of the Class MR-A-1-3 Interests.The Class MR-A-1-8 and MR-A-1-12 Interests will have notional balances equal to the principal balance of the Class MR-A-1-4 Interests. (2) The Pass-Through Rate for the Class MR-A-1-W Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-A-1-W Interests will have a principal balance equal to that of the Class A-1-W Certificates. (3) The Pass-Through Rate for the Class MR-A-2-1 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 5.75000% and (ii) the Net WAC Pass-Through Rate in respect of the Class A-2 Certificates.The Pass-Through Rate for the Class MR-A-2-2 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of: (i) the lesser of (a) 6.00000% and (b) the Net WAC Pass-Through Rate in respect of the Class A-1 Certificates, over (ii) 5.75000%.The Pass-Through Rate for the Class MR-A-2-3 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of: (i) the lesser of (a) 6.25000% and (b) the Net WAC Pass-Through Rate in respect of the Class A-1 Certificates, over (ii) 6.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-A-2-1 Interests will have a principal balance equal to 4 that of the Class A-2 Certificates.The Class MR-A-2-2 and MR-A-2-3 Interests will have notional balances equal to the principal balance of the Class MR-A-2-1 Interests. (4) The Pass-Through Rate for the Class MR-A-3-W Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.25000% and (ii) the Net WAC Pass-Through Rate in respect of the Class A-3-W Certificates.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-A-3-W Interests will have a principal balance equal to that of the Class A-3-W Certificates. (5) The Pass-Through Rate for the Class A-4-1 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) one-month LIBOR + 0.59000%, subject to a maximum rate of 6.00000% and (ii) the Net WAC minus 0.01000%. The Pass-Through Rate for the Class A-4-2 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of: (a) one-month LIBOR + 0.59000%, subject to a minimum rate of 6.00000% and a maximum rate equal to the lesser of (i) 6.25000% and (ii) the Net WAC minus 0.01000%, over (b) 6.00000%. The Pass-Through Rate for the Class A-4-3 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to: (a) in the event that the one-month LIBOR is less than or equal to 5.41000%, 0.01000% and (b) in the event that the one-month LIBOR exceeds 5.41000%, 0.00000%. The Pass-Through Rate for the Class A-4-4 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to: (a) in the event that the one-month LIBOR is less than or equal to 5.41000%, 0.00000% and (b) in the event that the one-month LIBOR exceeds 5.41000%, 0.01000%. The Pass-Through Rate for the Class A-4-5 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of (i) the lesser of (a) 5.40000% and (b) the Net WAC minus 0.60000% over (ii) one-month LIBOR. The Pass-Through Rate for the Class A-4-6 Interests for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to: (a) in the event that the Net WAC is less than or equal to 6.00000%, 0.00000% and (b) in the event that the Net WAC exceeds 6.00000%, 5.66000% minus one-month LIBOR, subject to a maximum rate of 0.26000%. The Class MR-A-4-2, MR-A-4-3, MR-A-4-4, MR-A-4-5, MR-A-4-6 Interests will have notional balances equal to the principal balance of the Class 1-A-4 Interests. (6) The Pass-Through Rate for the Class MR-M-1 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 0.400%, (ii) the Net WAC Pass-Through Rate in respect of the Class M-1 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-M-1 Interests will have a principal balance equal to that of the Class M-1 Certificates. (7) The Pass-Through Rate for the Class MR-M-2 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date 5 will be a per annum rate equal to the least of (i) LIBOR + 0.450%, (ii) the Net WAC Pass-Through Rate in respect of the Class M-2 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-M-2 Interests will have a principal balance equal to that of the Class M-2 Certificates. (8) The Pass-Through Rate for the Class MR-M-3 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR +0.550%, (ii) the Net WAC Pass-Through Rate in respect of the Class M-3 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-M-3 Interests will have a principal balance equal to that of the Class M-3 Certificates. (9) The Pass-Through Rate for the Class MR-M-4 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 1.000%, (ii) the Net WAC Pass-Through Rate in respect of the Class M-4 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-M-4 Interests will have a principal balance equal to that of the Class M-4 Certificates. (10) The Pass-Through Rate for the Class MR-M-5 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 1.500%, (ii) the Net WAC Pass-Through Rate in respect of the Class M-5 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-M-5 Interests will have a principal balance equal to that of the Class M-5 Certificates. (11) The Pass-Through Rate for the Class MR-M-6 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 1.750%, (ii) the Net WAC Pass-Through Rate in respect of the Class M-6 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-M-6 Interests will have a principal balance equal to that of the Class M-6 Certificates. (12) The Pass-Through Rate for the Class MR-B-1 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.2500%, (ii) the Net WAC Pass-Through Rate in respect of the Class B-1 Certificates and (iii) 11.00000%. For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-B-1 Interests will have a principal balance equal to that of the Class B-1 Certificates. 6 (13) The Pass-Through Rate for the Class MR-B-2 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.2500%, (ii) the Net WAC Pass-Through Rate in respect of the Class B-2 Certificates and (iii) 11.00000%. For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-B-2 Interests will have a principal balance equal to that of the Class B-2 Certificates. (14) The Pass-Through Rate for the Class MR-B-3 Interests for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.2500%, (ii) the Net WAC Pass-Through Rate in respect of the Class B-3 Certificates and (iii) 11.00000%.For each Distribution Date, following the allocation of scheduled principal, prepayments and Realized Losses, the Class MR-B-3 Interests will have a principal balance equal to that of the Class B-3 Certificates. (15) The Class MR-P Interests will not be entitled to any interest, but will be entitled to 100% of any prepayment premiums paid on the Mortgage Loans.For the federal income tax purposes, the Class MR-P Interests will be entitled to 100% of the monies distributed in respect of the Class 1-P Interest. (16) The Class MR-L-IO Interest will have A notional balances and pass through rate equal to those in respect of the Class 1-LIO Interests. (17) For each Interest Accrual Period and for all federal income tax purposes, the Class MR-OC Interests will represent two classes of regular interests issued by the Master REMIC, (i) a class that has a principal balance equal to the Overcollateralized Amount as of the Closing Date and bears interests at the Net WAC Pass-Through Rate and (ii) a regular interest that accrues a specified portion of the interest on the REMIC 1 Interests (other than the Class 1-P, Class 1-$100, Class 1-OC and Class R-1 Interests) equal to the excess of the Net WAC Pass-Through Rate over the weighted average interest rate of the REMIC 1 Regular Interests (other than the Class 1-P and Class R-1 Interests), with each such Class (other than the Class 1-A-1, 1-A-2 and 1-A-4 Interests) subject to a cap equal to the Pass-Through Rate of the corresponding Master REMIC Class, the 1-A-1 and 1-A-2 Interests subject to caps equal to the Pass-through Rate for the Class A-1 and Class A-2 Certificates, respectively, and the 1-A-4 Interests subject to a cap equal to 6.26%. (18) The Class A-R Certificates represent the sole Class of residual interest in each REMIC. 7 The ES Trust The following table sets forth characteristics of the ES Trust Certificates (except for the Class A-R Certificates, which are not ES Trust Certificates), together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount and, in addition, one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): Class Designation Initial Class Principal Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented(1) Class A-1 $180,185,000.00 (2) $25,000.00 $1,000.00 Classes MR-A-1-1, MR-A-1-2, MR-A-1-3, MR-A-1-4, MR-A-1-5, MR-A-1-6, MR-A-1-7, MR-A-1-8, MR-A-1-9, MR-A-1-10, MR-A-1-11, MR-A-1-12 Class A-1-W $8,000,000.00 (3) $25,000.00 $1,000.00 Class MR-A-1-W Class A-2 $51,159,000.00 (4) $25,000.00 $1,000.00 Classes MR-A-2-1, MR-A-2-2, MR-A-2-3 Class A-3-W $52,151,000.00 (5) $25,000.00 $1,000.00 Class MR-A-3-W Class A-4 $230,006,000.00 (6) $25,000.00 $1,000.00 Classes MR-A-4-1, MR-A-4-2 Class A-5 (7) (8) $25,000.00(9) $1,000.00(9) Classes MR-A-4-3, MR-A-4-4, MR-A-4-5, MR-A-4-6 Class A-6 $230,006,000.00 (10) $25,000.00 $1,000.00 Classes MR-A-4-1, MR-A-4-2, MR-A-4-3, MR-A-4-4 Class A-7 (7) (11) $25,000.00 $1,000.00 Classes MR-A-4-5, MR-A-4-6 Class A-8 $230,006,000.00 (12) $25,000.00 $1,000.00 Classes MR-A-4-1, MR-A-4-2, MR-A-4-3, MR-A-2-4, MR A-4-5 Class A-9 (7) (13) $25,000.00 $1,000.00 Class MR-A-4-6 Class A-10 $180,185,000.00 (14) $25,000.00 $1,000.00 Classes MR-A-1-1, MR-A-1-2, MR-A-1-3, MR-A-1-4, MR-A-1-5, MR-A-1-6, MR-A-1-7, MR-A-1-8 Class A-11 (7) (15) $25,000.00 $1,000.00 Classes MR-A-1-9, MR-A-1-10, MR-A-1-11, MR-A-1-12 Class A-12 $80,185,000.00 (16) $25,000.00 $1,000.00 Classes MR-A-1-1, MR-A-1-2, MR-A-1-3, MR-A-1-4 Class A-13 (7) (17) $25,000.00 $1,000.00 Classes MR-A-1-5, MR-A-1-6, MR-A-1-7, MR-A-1-8, MR-A-1-9, 8 Class Designation Initial Class Principal Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented(1) MR-A-1-10, MR-A-1-11, MR-A-1-12 Class A-14 $51,159,000.00 (18) $25,000.00 $1,000.00 Classes MR-A-2-1, MR-A-2-2 Class A-15 (7) (19) $25,000.00 $1,000.00 Class MR-A-2-3 Class A-16 $51,159,000.00 (20) $25,000.00 $1,000.00 Class MR-A-2-1 Class A-17 (7) (21) $25,000.00 $1,000.00 Classes MR-A-2-2, MR-A-2-3 Class A-18 $172,185,000.00 (22) $25,000.00 $1,000.00 Classes MR-A-1-1, MR-A-1-2, MR-A-1-3, MR-A-1-5, MR-A-1-6, MR-A-1-7, MR-A-1-9, MR-A-1-10, MR-A-1-11 Class A-19 $8,000,000.00 (23) $25,000.00 $1,000.00 Classes MR-A-1-4, MR-A-1-8, MR-A-1-12 Class A-20 $90,092,500.00 (24) $25,000.00 $1,000.00 Classes MR-A-1-1, MR-A-1-2, MR-A-1-5, MR-A-1-6 Class A-21 $90,092,500.00 (25) $25,000.00 $1,000.00 Classes MR-A-1-3, MR-A-1-4, MR-A-1-7, MR-A-1-8, MR-A-1-9, MR-A-1-10, MR-A-1-11, MR-A-1-12 Class A-22 $60,061,667.00 (26) $25,000.00 $1,000.00 Classes MR-A-1-1 Class A-23 $120,123,333.00 (27) $25,000.00 $1,000.00 Classes MR-A-1-2, MR-A-1-3, MR-A-1-4, MR-A-1-5, MR-A-1-6, MR-A-1-7, MR-A-1-8, MR-A-1-9, MR-A-1-10, MR-A-1-11, MR-A-1-12 ClassA-R (28) $100.00 6.63867% (29) (29) ClassMR-$100 (28) Class M-1 $8,640,000.00 (30) $25,000.00 $1,000.00 Class MR-M-1 Class M-2 $4,460,000.00 (31) $25,000.00 $1,000.00 Class MR-M-2 Class M-3 $3,623,000.00 (32) $25,000.00 $1,000.00 Class MR-M-3 Class M-4 $2,230,000.00 (33) $25,000.00 $1,000.00 Class MR-M-4 Class M-5 $1,951,000.00 (34) $25,000.00 $1,000.00 Class MR-M-5 Class M-6 $1,951,000.00 (35) $25,000.00 $1,000.00 Class MR-M-6 Class B-1 $1,951,000.00 (36) $25,000.00 $1,000.00 Class MR-B-1 Class B-2 $1,952,000.00 (37) $25,000.00 $1,000.00 Class MR-B-2 Class B-3 $2,787,000.00 (38) $25,000.00 $1,000.00 Class MR-B-3 Class P $1,000.00 (39) $1,000.00 N/A Class MR-P Class L-IO (7) 0.01% (40) (40) Class MR-L-IO Class OC (41) (41) (42) (42) Class MR-OC (1) For federal income tax purposes, each Class of Certificates will be entitled to receive distributions of interest and principal and will be allocated Realized Losses in the same 9 proportions as their corresponding classes of Master REMIC Interests enumerated in the column titled “Classes of Master REMIC Interests Represented”. (2) The Pass-through Rate for the Class A-1 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-1 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (3) The Pass-Through Rate for the Class A-1-W Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-1-W Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (4) The Pass-Through Rate for the Class A-2 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.25000% and (ii) the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-2 Certificates for the first Interest Accrual Period will be a per annum rate of 6.25000%. (5) The Pass-Through Rate for the Class A-3-W Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.25000% and (ii) the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-3-W Certificates for the first Interest Accrual Period will be a per annum rate of 6.25000%. (6) The Pass-Through Rate for the Class A-4 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) one-month LIBOR + 0.59000%, subject to a maximum rate of 6.25000% and to a minimum rate of 0.59000% and (ii) the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-4 Certificates for the first Interest Accrual Period will be a per annum rate of 5.91000%. (7) The Class A-5, Class A-7, Class A-9, Class A-11, Class A-13, Class A-15, Class A-17 and Class L-IO Certificates will be Notional Amount Certificates, will have no Class Principal Balances and will bear interest on their respective initial Notional Amounts (initially, $230,006,000, $230,006,000, $230,006,000, $7,507,708, $15,015,416, $2,131,625, $4,263,250 and $10,000, respectively). (8) The Pass-Through Rate for the Class A-5 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the excess of (i) the lesser of (a) 5.67000% and (b) the related Net WAC Pass-Through Rate over (ii) one-month LIBOR, in each case subject to a maximum rate of 5.67000% and to a minimum rate of 0.01000%. The Pass-Through Rate for the Class A-5 Certificates for the first Interest Accrual Period will be a per annum rate of 0.35000%. (9) Minimum denomination is based on the Notional Amount of such Class. 10 (10) The Pass-Through Rate for the Class A-6 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) one-month LIBOR + 0.60000%, subject to a maximum rate of 6.26000% and to a minimum rate of 0.60000% and (ii) the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-6 Certificates for the first Interest Accrual Period will be a per annum rate of 5.92000%. (11) The Pass-Through Rate for the Class A-7 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) the lesser of (a) 5.66000% and (b) the related Net WAC Pass-Through Rate over (ii) one-month LIBOR, in each case subject to a maximum rate of 5.66000% and to a minimum rate of 0.00000%.The Pass-Through Rate for the Class A-7 Certificates for the first Interest Accrual Period will be a per annum rate of 0.34000%. (12) The Pass-Through Rate for the Class A-8 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) one-month LIBOR + 0.60000%, subject to a minimum rate of the lesser of 6.00000% and the Net WAC Pass Through-Rate and (ii) the lesser of 6.26000% and the related Net WAC Pass-Through Rate. The Pass-Through Rate for the Class A-8 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (13) The Pass-Through Rate for the Class A-9 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to (i) in the event that the Net WAC Pass-Through Rate is less than or equal to 6.00000%, 0.00000% and (ii) in the event that the Net WAC Pass-Through Rate exceeds 6.00000%, the excess of (a) 5.66000% over (b) one-month LIBOR, subject to a maximum rate of 0.26000% and to a minimum rate of 0.00000%. The Pass-Through Rate for the Class A-9 Certificates for the first Interest Accrual Period will be a per annum rate of 0.26000%. (14) The Pass-Through Rate for the Class A-10 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-10 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (15) The Pass-Through Rate for the Class A-11 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-11 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (16) The Pass-Through Rate for the Class A-12 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 5.50000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-12 Certificates for the first Interest Accrual Period will be a per annum rate of 5.50000%. 11 (17) The Pass-Through Rate for the Class A-13 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-13 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (18) The Pass-Through Rate for the Class A-14 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-14 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (19) The Pass-Through Rate for the Class A-15 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-15 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (20) The Pass-Through Rate for the Class A-16 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 5.75000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-16 Certificates for the first Interest Accrual Period will be a per annum rate of 5.75000%. (21) The Pass-Through Rate for the Class A-17 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-17 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (22) The Pass-Through Rate for the Class A-18 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-18 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (23) The Pass-Through Rate for the Class A-19 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.00000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-19 Certificates for the first Interest Accrual Period will be a per annum rate of 6.00000%. (24) The Pass-Through Rate for the Class A-20 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 5.75000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-20 Certificates for the first Interest Accrual Period will be a per annum rate of 5.75000%. 12 (25) The Pass-Through Rate for the Class A-21 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.25000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-21 Certificates for the first Interest Accrual Period will be a per annum rate of 6.25000%. (26) The Pass-Through Rate for the Class A-22 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 5.50000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-22 Certificates for the first Interest Accrual Period will be a per annum rate of 5.50000%. (27) The Pass-Through Rate for the Class A-23 Certificates for the Interest Accrual Period related to any Distribution Date will be a per annum rate equal to the lesser of (i) 6.25000% and (ii) the related Net WAC Pass-Through Rate.The Pass-Through Rate for the Class A-23 Certificates for the first Interest Accrual Period will be a per annum rate of 6.25000%. (28) The Class A-R Certificates represent the sole Class of residual interest in each REMIC.[THE CLASS A-R CERTIFICATES ARE LISTED HERE FOR ADMINISTRATIVE CONVENIENCE AND DO NOT REPRESENT AN INTEREST IN THE CLASS ES TRUST]. (29) The ClassA-R Certificate shall be issued as two separate certificates, one with an initial Certificate Balance of $99.99 and the Tax Matters Person Certificate with an initial Certificate Balance of $0.01. (30) The Pass-Through Rate for the Class M-1 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 0.400%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class M-1 Certificates will be a per annum rate equal to the least of (i) LIBOR + 0.600%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class M-1 Certificates for the first Interest Accrual Period will be a per annum rate of 5.72000%. (31) The Pass-Through Rate for the Class M-2 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 0.500%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class M-2 Certificates will be a per annum rate equal to the least of (i) LIBOR +0.750%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class M-2 Certificates for the first Interest Accrual Period will be a per annum rate of 5.82000%. 13 (32) The Pass-Through Rate for the Class M-3 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR +0.600%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class M-3 Certificates will be a per annum rate equal to the least of (i) LIBOR + 0.900%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class M-3 Certificates for the first Interest Accrual Period will be a per annum rate of 5.92000%. (33) The Pass-Through Rate for the Class M-4 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 1.000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class M-4 Certificates will be a per annum rate equal to the least of (i) LIBOR + 1.50%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class M-4 Certificates for the first Interest Accrual Period will be a per annum rate of 6.32000%. (34) The Pass-Through Rate for the Class M-5 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 1.400%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class M-5 Certificates will be a per annum rate equal to the least of (i) LIBOR +2.100%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class M-5 Certificates for the first Interest Accrual Period will be a per annum rate of 6.63867%. (35) The Pass-Through Rate for the Class M-6 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class M-6 Certificates will be a per annum rate equal to the least of (i) LIBOR + 3.000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class M-6 Certificates for the first Interest Accrual Period will be a per annum rate of 6.63867%. (36) The Pass-Through Rate for the Class B-1 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.2500%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class B-1 Certificates will be a per annum rate equal to the least of (i) LIBOR + 3.3750%, (ii) the related Net WAC Pass- 14 Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class B-1 Certificates for the first Interest Accrual Period will be a per annum rate of 6.63867%. (37) The Pass-Through Rate for the Class B-2 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.4000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class B-2 Certificates will be a per annum rate equal to the least of (i) LIBOR + 3.6000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class B-2 Certificates for the first Interest Accrual Period will be a per annum rate of 6.63867%. (38) The Pass-Through Rate for the Class B-3 Certificates for the Interest Accrual Period related to any Distribution Date on or prior to the first related Optional Termination Date will be a per annum rate equal to the least of (i) LIBOR + 2.4000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.Beginning with the Interest Accrual Period related to the Distribution Date immediately following the Initial Optional Termination Date, the Pass-Through Rate for the Class B-3 Certificates will be a per annum rate equal to the least of (i) LIBOR + 3.6000%, (ii) the related Net WAC Pass-Through Rate and (iii) 11.00000%.The Pass-Through Rate for the Class B-3 Certificates for the first Interest Accrual Period will be a per annum rate of 6.63867%. (39) The Class P Certificates will not be entitled to any interest, but will be entitled to 100% of any prepayment premiums paid on the Mortgage Loans.For the federal income tax purposes, the Class P Certificates will be entitled to 100% of the monies distributed in respect of the Class 1-P Interest. (40) The Class L-IO Certificates will be issued as a single Class of Certificates. (41) For each Interest Accrual Period and for all federal income tax purposes, the Class OC Certificates will represent two classes of regular interests issued by the Master REMIC, (i) a class that does not accrue interest and has a principal balance equal to the Overcollateralized Amount as of the Closing Date and (ii) a regular interest that accrues a specified portion of the interest on the REMIC 1 Interests (other than the Class 1-P and Class R-1 Interests) equal to the excess of the Net WAC Pass-Through Rate over the product of two and the weighted average interest rate of the REMIC 1 Regular Interests (other than the Class 1-P and Class R-1 Interests), with each such Class other than the Class 1-Accrual Interest subject to a cap equal to the Pass-Through Rate of the corresponding Master REMIC Class and the Class 1-Accrual Interest subject to a cap of 0.00%.The Pass-Through Rate of the Class OC Certificates shall be a rate sufficient to entitle it to all interest accrued on the Mortgage Loans, less the interest accrued on the other interests issued by the Master REMIC.The Class OC Distributable Amount for any Distribution Date is payable from current interest on the Mortgage Loans and any OC Release Amount for that Distribution Date.The Class OC Certificates will represent beneficial ownership of a regular interest issued by the Master REMIC, subject to the obligation to make payments in respect of Basis Risk Carry Forward Amounts to the 15 Certificates.For federal income tax purposes, the Class OC Certificateholders’ obligation to make payments of Basis Risk Carry Forward Amounts to the Certificates will be treated as payments made pursuant to an interest rate cap contract written by the Class OC Certificateholders in favor of Certificates. (42) The Class OC Certificates will be issued as a single Class of Certificates. The foregoing provisions in the Preliminary Statement are intended to cause net interest and principal collections in respect of the Mortgage Loans to be distributed from REMIC 1 to the Master REMIC and from the Master REMIC to each Class of Certificates.The Preliminary Statement will be interpreted and applied consistently with such intent. For any purpose for which the Pass-Through Rate is calculated, the interest rate on the Mortgage Loans shall be appropriately adjusted to account for the difference between the monthly day count convention of the Mortgage Loans and the monthly day count convention of the regular interests issued by each of the REMICs.For purposes of calculating the Pass-Through Rates for each of the interests issued by each REMIC other than the Master REMIC such rates shall be adjusted to equal a monthly day count convention based on a 30 day month for each Due Period and a 360-day year so that the Mortgage Loans and all regular interests will be using the same monthly day count convention. The fiscal year of each REMIC will end on December 31. 16 Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used herein: Accretion Directed Certificates None. Accretion Directed Components None. Accrual Certificates None. Accrual Components None. Book-Entry Certificates All Classes of Certificates other than the Definitive Certificates. Class A Certificates The Class A-1, Class A-1-W, Class A-2, Class A-3-W, Class A-4, Class A-5, Class A-6, Class A-7, Class A-8, Class A-9, Class A-10, Class A-11, Class A-12, Class A-13, Class A-14, Class A-15, Class A-16, Class A-17, Class A-18, Class A-19, Class A-20, Class A-21, Class A-22 and Class A-23 Certificates. Class B Certificates Class B-1, Class B-2 and Class B-3 Certificates. Class M Certificates Class M-1, Class M-2, Class M-3, Class M-4, Class M-5 and Class M-6 Certificates. Class M Senior Certificates Class M-1, Class M-2 and Class M-3 Certificates. Class P Certificates Class P Certificates. Component Certificates None. Components For purposes of calculating distributions of principal and/or interest, the Component Certificates, if any, will be comprised of multiple payment components having the designations, Initial Component Balances or Notional Amounts, as applicable, and Pass-Through Rates set forth below: Destination Initial ComponentPrincipal Balance Pass-Through Rate N/A N/A N/A Definitive Certificates Private Certificates and the Residual Certificates. Delay Certificates All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. Depositable Certificates The Class A-1, Class A-2, Class A-4 and Class A-5 Certificates. ERISA-Restricted Certificates The Residual Certificates and Private Certificates; and any Certificate of a Classthat ceases to satisfy the applicable rating requirement under the Underwriter’s Exemption. Exchangeable Certificates The Class A-6, Class A-7, Class A-8, Class A-9, Class A-10, Class A-11, Class A-12, Class A-13, Class A-14, Class A-15, Class A-16, Class A-17, Class A-18, Class A-19, Class A-20, Class A-21, Class A-22 and Class A-23 Certificates. Floating Rate Certificates The Class A-4, Class A-6 and Class A-8 Certificates and Subordinated Certificates. Senior Certificates The Class A and Class A-R Certificates. Subordinated Certificates Class M and Class B Certificates. Inverse Floating Rate Certificates The Class A-5, Class A-7 and Class A-9 Certificates LIBOR Certificates Floating Rate Certificates and Inverse Floating Rate Certificates. Non-Delay Certificates The LIBOR Certificates. Notional Amount Certificates The Class A-5, Class A-7, Class A-9, Class A-11, Class A-13, Class A-15, Class A-17 and Class L-IO Certificates. Notional Amount Components None. Offered Certificates All Classes of Certificates other than the Private Certificates. Planned Principal Classes None. Principal Only Certificates None. Private Certificates Class L-IO, Class P and Class OC Certificates. Rating Agencies S&P and Moody’s. Regular Certificates All Classes of Certificates, other than the Residual Certificates. Residual Certificates ClassA-R Certificates. 2 Scheduled Principal Classes None. Targeted Principal Classes None. Underwriter Morgan Stanley & Co. Incorporated. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions herein relating solely to such designations shall be of no force or effect, and any calculations herein incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions herein relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. ARTICLE I DEFINITIONS Section 1.01.Definitions. The following words and phrases, unless the context otherwise requires, shall have the following meanings: Accountant:A Person engaged in the practice of accounting who (except when this Agreement provides that an Accountant must be Independent) may be employed by or affiliated with the Depositor or an Affiliate of the Depositor. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:Not applicable. Accrual Amount:Not applicable. Accrual Certificates:As specified in the Preliminary Statement. Accrual Components:As specified in the Preliminary Statement. Accrual Termination Date:Not applicable. Acknowledgements:The Assignment, Assumption and Recognition Agreements, each dated as of June 1, 2007, assigning rights under the Purchase and Servicing Agreements from the Seller to the Depositor and from the Depositor to the Trustee, for the benefit of the Certificateholders. Act:The Securities Act of 1933, as amended. Additional Collateral:With respect to any Additional Collateral Mortgage Loan, the marketable securities and other acceptable collateral pledged as collateral pursuant to the related pledge agreements. 3 Additional Collateral Mortgage Loan:Each Mortgage Loan identified as such in the Mortgage Loan Schedule. Additional Form 10-D Disclosure: As defined in Section 13.02 hereof. Additional Form 10-K Disclosure: As defined in Section 13.04 hereof. Additional Servicer:Each affiliate of each Servicer that services any of the Mortgage Loans and each Person who is not an affiliate of the any Servicer, who services 10% or more of the Mortgage Loans.For clarification purposes, the Master Servicer and the Securities Administrator are Additional Servicers. Adjustment Date:Not applicable. Advance:With respect to a Mortgage Loan, the payments required to be made by the Master Servicer or the applicable Servicer with respect to any Distribution Date pursuant to this Agreement or the applicable Purchase and Servicing Agreement, as applicable, the amount of any such payment being equal to the aggregate of the payments of principal and interest (net of the applicable Servicing Fee and net of any net income in the case of any REO Property) on the Mortgage Loans that were due on the related Due Date and not received as of the close of business on the related Determination Date, less the aggregate amount of any such delinquent payments that the Master Servicer or the applicable Servicer has determined would constitute Nonrecoverable Advances if advanced. Adverse REMIC Event:Either (i)loss of status as a REMIC, within the meaning of Section860D of the Code, for any group of assets identified as a REMIC in the Preliminary Statement to this Agreement, or (ii)imposition of any tax, including the tax imposed under Section860F(a)(1) on prohibited transactions, and the tax imposed under Section860G(d) on certain contributions to a REMIC, on any REMIC created hereunder to the extent such tax would be payable from assets held as part of the Trust Fund. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Aggregate Denomination:With respect to any date of determination and Class or Classes Certificates, the aggregate of the denominations of the Outstanding Certificates of such Class or Classes on such date. Aggregate Expense Rate:With respect to any Mortgage Loan, the applicable Servicing Fee Rate and, with respect to any LPMI Mortgage Loan, the interest premium charged by the mortgagee to obtain or maintain any Primary Mortgage Insurance Policy. 4 Aggregate Planned Balance:With respect to any group of Planned Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule B hereto. Aggregate Targeted Balance:With respect to any group of Targeted Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule B hereto. Aggregate Voting Interests:The aggregate of the Voting Interests of all the Certificates under this Agreement. Agreement:This Pooling and Servicing Agreement and all amendments or supplements hereto. Allocable Share:Not applicable. Allocation Ratio:With respect to each Class of Exchangeable Certificates, a fraction, the numerator of which is equal to the Aggregate Denomination of such Class of Exchangeable Certificates at the close of business on the related Record Date and the denominator of which is the Initial Authorized Determination with respect to such Exchangeable Certificates. Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Custodial Accounts at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments due after the related Due Date. Applied Loss Amount:As to any Distribution Date, with respect to the Subordinated Certificates and the Class OC Certificates, the excess, if any, of (i) the aggregate Class Principal Balances of the Certificates, after giving effect to all Realized Losses with respect to the Mortgage Loans during the Due Period for such Distribution Date and payments of principal on such Distribution Date over (ii) the aggregate Stated Principal Balance of the Mortgage Loans for such Distribution Date. Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i)with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a)the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b)the sales price of the Mortgaged Property at the time of the origination of such Mortgage Loan; and (ii)with respect to a Refinancing Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Refinancing Mortgage Loan. Assets:As such term is used with respect to any Auction, as defined in Section 7.01(b) hereof. Assignment of Mortgage:An assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect the sale of the Mortgage to the Trustee, 5 which assignment, notice of transfer or equivalent instrument may be in the form of one or more blanket assignments covering the Mortgage Loans secured by Mortgaged Properties located in the same jurisdiction, if permitted by law; provided, however, that the Trustee shall not be responsible for determining whether any such assignment is in recordable form or sufficient under the laws of the applicable jurisdiction to reflect the sale of the Mortgage to the Trustee. Assignment of Proprietary Lease:With respect to a Cooperative Loan, an assignment of the Proprietary Lease sufficient under the laws of the jurisdiction wherein the related Cooperative Unit is located to reflect the assignment of such Proprietary Lease; provided, however, that the Trustee shall not be responsible for determining whether such assignment is sufficient to reflect the assignment of the Proprietary Lease. Assignment of Recognition Agreement:With respect to a Cooperative Loan, an assignment of the Recognition Agreement sufficient under the laws of the jurisdiction wherein the related Cooperative Unit is located to reflect the assignment of such Recognition Agreement; provided, however, that the Trustee shall not be responsible for determining whether such assignment is sufficient to reflect the assignment of the Recognition Agreement. Auction:As defined in Section 7.01(b) hereof. Auction Administrator:The Securities Administrator, or any successor in interest, or if any successor Auction Administrator shall be appointed as herein provided, then such successor Auction Administrator. Auction Date:As defined in Section 7.01(b) hereof. Auction Excess Proceeds:With respect to an Auction Sale, the excess of the Mortgage Loan Auction Price paid by the Auction Purchaser over the Minimum Bid Price. Auction Purchaser:As defined in Section 7.01(b) hereof.For the avoidance of doubt, the Auction Purchaser cannot be the Seller or an Affiliate of the Seller. Auction Sale:As defined in Section 7.01(b) hereof. Authenticating Agent:Any authenticating agent appointed pursuant to Section6.10 until any successor authenticating agent for the Certificates is named, and thereafter “Authenticating Agent” shall mean any such successor.The initial Authenticating Agent shall be the Securities Administrator under this Agreement. Authorized Officer:Any Person who may execute an Officer’s Certificate on behalf of the Depositor. Available Distribution Amount:For any Distribution Date and the Certificates, the sum of the following amounts: (1)the total amount of all cash received by or on behalf of each Servicer with respect to the Mortgage Loans serviced by it and received by the Master Servicer by the related Servicer Remittance Date and not previously distributed (including Liquidation Proceeds, Subsequent 6 Recoveries, condemnation proceeds and Insurance Proceeds with respect to the Mortgage Loans), except: · all scheduled payments of principal and related interest collected on the Mortgage Loans but due on a date after the related Due Date; · all partial Principal Prepayments received with respect to the Mortgage Loans after the related Prepayment Period, together with all related interest accrued on such Mortgage Loans; · all Prepayment Penalties received in connection with the Mortgage Loans; · all Principal Prepayments in Full received with respect to the Mortgage Loans after the related Prepayment Period, together with all related interest accrued on such Mortgage Loans; · Liquidation Proceeds, condemnation proceeds and Insurance Proceeds received on such Mortgage Loans after the previous calendar month; · all amounts reimbursable to a Servicer pursuant to the terms of the related Purchase and Servicing Agreement or this Agreement, as applicable, or to the Master Servicer, the Securities Administrator, the Trustee and/or the Custodian pursuant to the terms of this Agreement; · reinvestment income on the balance of funds, if any, in the Custodial Accounts or Distribution Account; and · any fees payable to the Servicers and the Master Servicer, in each case with respect to the Mortgage Loans; (2)all Advances on the Mortgage Loans made by each Servicer and/or the Master Servicer for that Distribution Date; (3)any amounts paid as Compensating Interest with respect to the Mortgage Loans by each Servicer and/or the Master Servicer for that Distribution Date; (4)the total amount of any cash deposited in the Distribution Account in connection with the repurchase of any Mortgage Loans by the Depositor, the Seller or the related Originator; and (5)in the case of the first Distribution Date, the $100 plus interest deposited in respect of the Class A-R Certificates. Available Funds:Not applicable. Balloon Loan: Any Mortgage Loan which, by its terms, does not fully amortize the principal balance thereof by its stated maturity and thus requires a payment at the stated maturity larger than the monthly payments due thereunder. 7 Bankruptcy:As to any Person, the making of an assignment for the benefit of creditors, the filing of a voluntary petition in bankruptcy, adjudication as a bankrupt or insolvent, the entry of an order for relief in a bankruptcy or insolvency proceeding, the seeking of reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief, or seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator, dissolution, or termination, as the case may be, of such Person pursuant to the provisions of either the Bankruptcy Code or any other similar state laws. Bankruptcy Code:The United States Bankruptcy Code of 1986, as amended. Basic Principal Distribution Amount:For any Distribution Date will equal the excess of the Principal Remittance Amount over the Excess Subordinated Amount. Basis Risk Carry Forward Amount:With respect to any Class of Certificates and any Distribution Date on which the Pass-Through Rate for that Class of Certificates is limited to the Net WAC Pass-Through Rate, an amount equal to the sum of (i) the excess of (x) the amount of interest such Class of Certificates would have been entitled to receive on such Distribution Date if the Net WAC Pass-Through Rate had not been applicable to such Class on such Distribution Date over (y) the amount of interest accrued on such Distribution Date at the Net WAC Pass-Through Rate and (ii) the related Basis Risk Carry Forward Amount for the previous Distribution Date not previously distributed together with interest thereon at a rate equal to the related Pass-Through Rate for such Class of Certificates for the most recently ended Interest Accrual Period. The preceding sentence notwithstanding, the following are additional limitations to the Pass-Through Rates for certain Classes of Certificates and the amount of Basis Risk Carry Forward Amounts that those Classes of Certificates can accrue: · both the maximum per annum Pass-Through Rate for the Class A-4 Certificates and the maximum per annum rate at which the Class A-4 Certificates can accrue Basis Risk Carry Forward Amounts are 6.25% per annum. · both the maximum per annum Pass-Through Rate for the Class A-5 Certificates and the maximum per annum rate at which the Class A-5 Certificates can accrue Basis Risk Carry Forward Amounts are 5.67% per annum. · both the maximum per annum Pass-Through Rate for the Class A-6 Certificates and the maximum per annum rate at which the Class A-6 Certificates can accrue Basis Risk Carry Forward Amounts are 6.26% per annum. · both the maximum per annum Pass-Through Rate for the Class A-7 Certificates and the maximum per annum rate at which the Class A-7 Certificates can accrue Basis Risk Carry Forward Amounts are 5.66% per annum. · both the maximum per annum Pass-Through Rate for the Class A-8 Certificates and the maximum per annum rate at which the Class A-8 Certificates can accrue Basis Risk Carry Forward Amounts are 6.26% per annum. 8 · both the maximum per annum Pass-Through Rate for the Class A-9 Certificates and the maximum per annum rate at which the Class A-9 Certificates can accrue Basis Risk Carry Forward Amounts are 0.26% per annum. · both the maximum per annum Pass-Through Rate for each Class of Subordinated Certificates and the maximum per annum rate at which each Class of Subordinated Certificates can accrue Basis Risk Carry Forward Amounts are 11.00% per annum. Basis Risk Carry Forward Reserve Fund:A Reserve Fund established by the Securities Administrator on behalf of the Trustee for the benefit of the Holders of the Certificates.The Basis Risk Carry Forward Reserve Fund is an “outside Reserve Fund” within the meaning of Treasury regulation Section 1.860G-2(h), which is not an asset of any REMIC, ownership of which is evidenced by the Class OC Certificates, and which is established and maintained pursuant to Section 5.10. Book-Entry Certificates:Beneficial interests in Certificates designated as “Book-Entry Certificates” in this Agreement, ownership and transfers of which shall be evidenced or made through book entries by a Clearing Agency as described in Section3.09; provided, that after the occurrence of a Book-Entry Termination whereupon book-entry registration and transfer are no longer permitted and Definitive Certificates are to be issued to Certificate Owners, such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”The Classes of Certificates that constitute “Book-Entry Certificates” as of the Closing Date are set forth in the Preliminary Statement. Book-Entry Termination:The date on which the Clearing Agency is no longer willing or able to properly discharge its responsibilities with respect to the Book Entry Certificates, and the Depositor is unable to locate a qualified successor. Breached Mortgage Loan: A Mortgage Loan (a)(i) on which the first payment was not made or (ii) that has been delinquent one or two times in the six months following the Cut-off Date and (b) as to which the Seller obtained a representation or warranty that no condition set forth in (a)(i) or, for the same or other period time specified in such representation or warranty (a)(ii), exists. Business Day:Any day other than (i)a Saturday or a Sunday or (ii)a day on which banking institutions in New York, New York or, if other than New York, the city in which the Corporate Trust Office of the Trustee is located, or the States of Maryland or Minnesota, are authorized or obligated by law or executive order to be closed. In addition, solely for purposes of the Class A-1-W and Class A-3-W Policy and any claims thereunder, “Business Day” is a day other than (i)a Saturday or a Sunday or (ii)a day on which the office of the Certificate Insurer, banking institutions in New York, New York or, if other than New York, the city in which the Corporate Trust Office of the Trustee is located, or the States of Maryland or Minnesota, are authorized or obligated by law or executive order to be closed. Certificate:Any one of the certificates signed by the Trustee, or the Securities Administrator on the Trustee’s behalf, and authenticated by the Securities Administrator as Authenticating Agent in substantially the forms attached hereto as ExhibitA. 9 Certificate Balance:With respect to any Certificate other than a Class OC Certificate at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder, such amount being equal to the principal balance or notional amount, as applicable, as of the Closing Date (A) plus any Subsequent Recoveries added to the Certificate Balance of such Certificate pursuant to Section 5.02 hereof, (B) minus the sum of (i) all distributions of principal previously made with respect thereto, and (ii) with respect to the Subordinated Certificates only, all Applied Loss Amounts allocated thereto and all other reductions in Certificate Balance previously allocated thereto pursuant to Section 5.04 hereof.Exclusively for the purpose of determining any subrogation rights of the Certificate Insurer arising under Section 5.07 hereof, “Certificate Balance” of the Class A-1-W and Class A-3-W Certificates shall be deemed to not be reduced by any principal amounts paid to the Holder of the Class A-1-W and Class A-3-W Certificates from Certificate Insurance Payments, unless such amounts have been reimbursed to the Certificate Insurer pursuant to the Section 5.02.No individual Class OC Certificate has a Certificate Balance. Certificate Insurance Account: The account established pursuant to Section 5.07. Certificate Insurance Payment: Any payment made by the Certificate Insurer with respect to the Class A-1-W or Class A-3-W Certificates under the Class A-1-W and Class A-3-W Policy. Certificate Insurer: MBIA Insurance Corporation, a subsidiary of MBIA Inc., organized and created under the laws of the State of New York, or any successor thereto. Certificate Insurer Contact Person: As defined in Section 5.07. Certificate Insurer Default: As defined in Section 5.07. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the owner of such Book-Entry Certificate, as reflected on the books of the Clearing Agency, or on the books of a Person maintaining an account with such Clearing Agency (directly or as an indirect participant, in accordance with the rules of such Clearing Agency). Certificate Register and Certificate Registrar:The register maintained and the registrar appointed pursuant to Section3.02.The initial Certificate Registrar is the Securities Administrator under this Agreement. Certificateholder:The meaning provided in the definition of “Holder.” Certification Party:As defined in Section 13.05 hereof. Certifying Person:As defined in Section 13.05 hereof. Class:All Certificates bearing the same Class designation as set forth in the Preliminary Statement. Class A Reserve Fund:A Reserve Fund established by the Securities Administrator on behalf of the trustee of the Supplemental Interest Trust for the benefit of the Holders of the Class A-4, Class A-6 and Class A-8 Certificates.The Class A Reserve Fund is an “outside Reserve 10 Fund” within the meaning of Treasury regulation Section 1.860G-2(h), which is an asset of the Supplemental Interest Trust and is not an asset of any REMIC, ownership of which is evidenced by the Class A-4, Class A-6 and Class A-8 Certificates and which is established and maintained pursuant to Section 5.10. Class A-3-W Portion: For the Class A-3-W Certificates and any Distribution Date, an amount equal to the product of (x) a fraction, the numerator of which is the Class Principal Balance of the Class A-3-W Certificates immediately prior to that Distribution Date, and the denominator of which is equal to the aggregate Class Principal Balance of the Class A Certificates immediately prior to that Distribution Date, and (y) the portion of the Principal Distribution Amount payable to all of the Classes of Class A Certificates on that Distribution Date. Class A-1-W and Class A-3-W Policy: The irrevocable Certificate Guaranty Insurance Policy, No. 498640, including any endorsements thereto, issued by the Certificate Insurer for the benefit of the Holders of the Class A-1-W and Class A-3-W Certificates, any endorsements thereto, a form of which is attached hereto as Exhibit D. Class A-1-W Premium:With respect to the Class A-1-W Certificates, the Class A-1-W and Class A-3-W Policy and any Distribution Date, an amount equal to the product of (i) one-twelfth (1/12) of 0.125% and (ii) the Class Principal Balance of the Class A-1-W Certificates immediately prior to such Distribution Date. Class A-1-W and Class A-3-W Premium:Collectively, for any Distribution Date, the Class A-1-W Premium and the Class A-3-W Premium, in each case for that Distribution Date. Class A-3-W Premium:With respect to the Class A-3-W Certificates, the Class A-1-W and Class A-3-W Policy and any Distribution Date, an amount equal to the product of (i) one-twelfth (1/12) of 0.125% and (ii) the Class Principal Balance of the Class A-3-W Certificates immediately prior to such Distribution Date. Class B Certificates:As specified in the Preliminary Statement. Class B-1 Principal Distribution Amount:With respect to the Class B-1 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution Amount and the Class M-6 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the 11 Class M-5 Principal Distribution Amount and the Class M-6 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class B-1 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates and the Class M Certificates (after taking into account the payment of the Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5 and Class M-6 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 96.00% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class B-2 Principal Distribution Amount:With respect to the Class B-2 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the Class M-6 Principal Distribution Amount and the Class B-1 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the Class M-6 Principal Distribution Amount and the Class B-1 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class B-2 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates, the Class M Certificates and the Class B-1 Certificates (after taking into account the payment of the Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6 and Class B-1 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 96.70% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class B-3 Principal Distribution Amount:With respect to the Class B-3 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the 12 Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the Class M-6 Principal Distribution Amount, the Class B-1 Principal Distribution Amount and the Class B-2 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution Amount, the Class M-6 Principal Distribution Amount, the Class B-1 Principal Distribution Amount and the Class B-2 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class B-3 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates, the Class M Certificates and the Class B-1 and Class B-2 Certificates (after taking into account the payment of the Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class B-1 and Class B-2 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 97.70% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class Interest Shortfall:Not applicable. Class L-IO Interest Distribution Amount:With respect to the Class L-IO Certificates and any Distribution Date, interest accrued during the related Interest Accrual Period on the Notional Amount of the Class L-IO Certificates earned prior to that Distribution Date at the Pass-Through Rate for that Class reduced (to an amount not less than zero), in the case of such Class, by the allocable share, if any, for that Class of (x) Prepayment Interest Shortfalls on the Mortgage Loans to the extent not covered by Compensating Interest paid by the Master Servicer or the Servicers for the Mortgage Loans and (y) Relief Act Interest Shortfalls on the Mortgage Loans. Class M Certificates: As specified in the Preliminary Statement. Class M Senior Certificates: As specified in the Preliminary Statement. Class M-1 Principal Distribution Amount:With respect to the Class M-1 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: 13 · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class M-1 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates (after taking into account the payment of the Senior Principal Distribution Amount for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 90.20% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class M-2 Principal Distribution Amount:With respect to the Class M-2 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount and the Class M-1 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount and the Class M-1 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class M-2 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates and the Class M-1 Certificates (after taking into account the payment of the Class A and Class M-1 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 91.80% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class M-3 Principal Distribution Amount:With respect to the Class M-3 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount and the Class M-2 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount and the Class M-2 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class M-3 Certificates immediately prior to that Distribution Date and (2) the aggregate Class 14 Principal Balance of the Class A Certificates and the Class M-1 and Class M-2 Certificates (after taking into account the payment of the Class A, Class M-1 and Class M-2 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 93.10% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class M-4 Principal Distribution Amount: With respect to the Class M-4 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount and the Class M-3 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount and the Class M-3 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class M-4 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates and the Class M Senior Certificates (after taking into account the payment of the Class A, Class M-1, Class M-2 and Class M-3 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 93.90% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class M-5 Principal Distribution Amount:With respect to the Class M-5 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount and the Class M-4 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount and the Class M-4 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class M-5 Certificates immediately prior to that Distribution Date and (2) the aggregate Class 15 Principal Balance of the Class A Certificates, the Class M Senior Certificates and the Class M-4 Certificates (after taking into account the payment of the Class A, Class M-1, Class M-2, Class M-3 and Class M-4 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 94.60% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class M-6 Principal Distribution Amount:With respect to the Class M-6 Certificates and any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount and the Class M-5 Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date remaining after distribution of the Senior Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution Amount and the Class M-5 Principal Distribution Amount; and · the excess (if any) of (A) the sum of (1) the Class Principal Balance of the Class M-6 Certificates immediately prior to that Distribution Date and (2) the aggregate Class Principal Balance of the Class A Certificates, the Class M Senior Certificates and the Class M-4 and Class M-5 Certificates (after taking into account the payment of the Class A, Class M-1, Class M-2, Class M-3, Class M-4 and Class M-5 Principal Distribution Amounts for such Distribution Date) over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period multiplied by 95.30% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Class OC Certificates:As specified in the Preliminary Statement. Class OC Distributable Amount:With respect to any Distribution Date and the Class OC Certificates, the excess, if any, of (x) the sum of (i) the amount of interest accrued during the related Accrual Period at the related Pass-Through Rate on the Class Principal Balance for such Distribution Date and not included in the Extra Principal Distribution Amount on that Distribution Date and (ii) the Overcollateralization Release Amount, if any, for such Distribution Date, over (y) the Overcollateralization Increase Amount, if any, for such Distribution Date. Class OC Interest:The Upper-Tier Regular Interest as specified and described in the Preliminary Statement and the related footnote thereto. 16 Class Optimal Interest Distribution Amount:Not applicable. Class P Distribution Amount:For each Distribution Date, an amount equal to the total of all Prepayment Penalties received by the Securities Administrator from the Servicers on the Mortgage Loans in the prior Due Period.The Class P Distribution Amount is not part of the Available Distribution Amount and is therefore not available for distributions to the other Classes of Certificates. Class Principal Balance:With respect to any Class of Certificates other than the Class OC Certificates and as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Class as of such date.With respect to the Class OC Certificates and any Distribution Date, the Overcollateralized Amount as of that Distribution Date. Class Subordination Percentage:Not applicable. Clearing Agency:An organization registered as a “clearing agency” pursuant to Section17A of the Securities Exchange Act of 1934, as amended.As of the Closing Date, the Clearing Agency shall be The Depository Trust Company. Clearing Agency Participant:A broker, dealer, bank, other financial institution or other Person for whom from time to time a Clearing Agency effects book-entry transfers and pledges of securities deposited with the Clearing Agency. Closing Date:June 29, 2007. Code:The Internal Revenue Code of 1986, as amended, and as it may be further amended from time to time, any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. Collateralization Event:Not applicable. Commission:The U.S. Securities and Exchange Commission. Compensating Interest Payment:As to any Distribution Date, an amount equal to the lesser of (i) the Prepayment Interest Shortfall on the Mortgage Loans serviced by such Servicer with respect to such Distribution Date and (ii) the portion of the applicable Servicing Fee that the related Servicer is required to remit to the Trust as compensation therefor in accordance with the terms of the related Purchase and Servicing Agreement. Component:As specified in the Preliminary Statement. Component Balance:With respect to any Component and any Distribution Date, the Initial Component Balance thereof on the Closing Date, (A) plus any Subsequent Recoveries added to the Component Balance of such Component pursuant to Section 5.02, (B) minus the sum of all amounts applied in reduction of the principal balance of such Component and Realized Losses allocated thereto on previous Distribution Dates. Component Certificates:As specified in the Preliminary Statement. 17 Component Notional Amount:Not applicable. Confirmation:With respect to the Class A-4, Class A-6 and Class A-8 Certificates, the Confirmation (reference # KQBR4) dated June 29, 2007, evidencing a transaction between the Corridor Contract Counterparty and the Securities Administrator. Consent:A document executed by the Cooperative Corporation (i) consenting to the sale of the Cooperative Unit to the Mortgagor and (ii) certifying that all maintenance charges relating to the Cooperative Unit have been paid. Controlling Person:With respect to any Person, any other Person who “controls” such Person within the meaning of the Securities Act. Cooperative Corporation:The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section216 of the Code. Cooperative Loan:A Mortgage Loan secured by Cooperative Shares and a Proprietary Lease, if any. Cooperative Property:The real property and improvements owned by the Cooperative Corporation, that includes the allocation of individual dwelling units to the holders of the shares of the Cooperative Corporation. Cooperative Shares:Shares issued by a Cooperative Corporation. Cooperative Unit:With respect to any Cooperative Loan, a specific unit in a Cooperative Property. Corporate Trust Office:With respect to the Trustee, the designated office of the Trustee in the State of Illinois at which at any particular time its corporate trust business with respect to this Agreement is administered, which office at the date of the execution of this Agreement is located at 135 South LaSalle Street, Suite 1511, Chicago, Illinois 60603, Attn: Global Securities and Trust Services MSM 2007-10XS, and which is the address to which notices to and correspondence with the Trustee should be directed, or at such other address as the Trustee may designate from time to time by notice to the Certificateholders, the Depositor, the Master Servicer and the Securities Administrator or the principal corporate trust office of any successor Trustee.With respect to the Certificate Registrar and presentment of Certificates for registration of transfer, exchange or final payment, Wells Fargo Bank, National Association, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust, Morgan Stanley Mortgage Loan Trust 2007-10XS, and for all other purposes, P.O. Box 98, Columbia, Maryland 21046 (or for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland 21045), Attention: Corporate Trust, Morgan Stanley Mortgage Loan Trust 2007-10XS. Corridor Contract:With respect to the Class A-4, Class A-6 and Class A-8 Certificates, the transactions evidenced by the Confirmation, a form of which is attached hereto as Exhibit F. 18 Corridor Contract Counterparty:Morgan Stanley Capital Services Inc. Corridor Contract Scheduled Termination Date:The Distribution Date in November 2015. Custodial Account:Each custodial account (other than an Escrow Account) established and maintained by a Servicer pursuant to a Purchase and Servicing Agreement. Custodial Agreement:Not applicable. Custodial Delivery Failure:With respect to any Custodian appointed hereunder, as defined in Section 6.21 hereof. Custodian:A Person who is at anytime appointed by the Depositor as a custodian of the Mortgage Documents and the Trustee Mortgage Files.The initial Custodian is LaSalle Bank National Association. Custodian Certification:As defined in Section 2.01. Cut-off Date:June 1, 2007. Cut-off Date Pool Principal Balance:$557,457,043.24 Cut-off Date Principal Balance:As to any Mortgage Loan, the Stated Principal Balance thereof as of the close of business on the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan which became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any reduction that results in a permanent forgiveness of principal. Deceased Holder: Not Applicable. Defaulted Swap Termination Payment:Not Applicable. Defective Mortgage Loan:The meaning specified in Section2.05(a). Deficient Valuation:With respect to any Mortgage Loan, a valuation of the related Mortgaged Property by a court of competent jurisdiction in an amount less than the then outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court which is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificate:A Certificate of any Class issued in definitive, fully registered, certificated form.As of the Closing Date the Classes of Certificates being issued as “Definitive Certificates” are set forth in the Preliminary Statement. Delay Certificates: As specified in the Preliminary Statement. 19 Deleted Mortgage Loan:A Mortgage Loan that is repurchased, or replaced or to be replaced with a Replacement Mortgage Loan. Delinquent:Any Mortgage Loan with respect to which the Scheduled Payment due on a Due Date is not received. Depositable Certificates:As specified in the Preliminary Statement. Depositor:Morgan Stanley Capital I Inc., a Delaware corporation having its principal place of business in New York, or its successors in interest. Depository:Cede & Co., or any other organization registered as a “clearing agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.The Depository shall initially be the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Determination Date:With respect to each Servicer, the “Determination Date” set forth in the related Purchase and Servicing Agreement. Disqualified Organization:A “disqualified organization” as defined in Section 860E(e)(5) of the Code. Distribution Account:The separate Eligible Account created and maintained by the Securities Administrator, on behalf of the Trustee, pursuant to Section4.01.Funds in the Distribution Account (exclusive of any earnings on investments made with funds deposited in the Distribution Account) shall be held in trust for the Trustee and the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:With respect to each Servicer, not later than 1:00 p.m., New York time, on 18th day of each calendar month after the initial issuance of the Certificates or, if such 18th day is not a Business Day, either the immediately preceding or immediately following Business Day, as set forth in the related Acknowledgement, commencing in July 2007. Distribution Date:The 25th day of each month or, if such 25th day is not a Business Day, the next succeeding Business Day, commencing in July 2007. Due Date:With respect to any Distribution Date, the first day of the month in which such Distribution Date occurs.With respect to any Mortgage Loan, the date on which a Scheduled Payment is due under the related Mortgage Note as indicated in the applicable Purchase and Servicing Agreement. Due Period:As to any Distribution Date, the period beginning on the second day of the calendar month preceding the calendar month in which such Distribution Date occurs to, and including the first day of the calendar month in which such Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. 20 Eligible Account:Any of (i)an account or accounts maintained with a federal or state chartered depository institution or trust company that is an Eligible Institution, the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of such holding company) have the highest short-term ratings of each Rating Agency at the time any amounts are held on deposit therein, or (ii) a trust account or accounts maintained with the corporate trust department of a federal depository institution or state-chartered depository institution subject to the regulations regarding fiduciary funds on deposit similar to Title 12 of the U.S. Code of Federal Regulations Section 9.10(b) which, in either case, has corporate trust powers and is acting in its fiduciary capacity, or (iii)any other account acceptable to each Rating Agency, as evidenced by a signed writing delivered by each Rating Agency. Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee, the Paying Agent, the Securities Administrator or the Master Servicer. Eligible Institution:An institution having the highest short-term debt rating, and one of the two highest long-term debt ratings of the Rating Agencies or the approval of the Rating Agencies.Upon a downgrade in the rating of an Eligible Institution at which an Eligible Account is held below the required ratings set forth in the definition of Eligible Account, within 30 days of such downgrade, such account will be transferred to an account meeting the requirements of the definition of Eligible Account; provided, however, that this transfer requirement may be waived by the applicable Rating Agency. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of an Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:With respect to each Mortgage Loan, as defined in Article I of the related Purchase and Servicing Agreement. ES Trust: The separate trust created under this Agreement pursuant to Section 4.03(a). ES Trust Certificate:Any Class of Certificates issued by the ES Trust and representing beneficial ownership of one or more uncertificated Master REMIC Interests held by such ES Trust. Estoppel Letter:A document executed by the Cooperative Corporation certifying, with respect to a Cooperative Unit, (i) the appurtenant Proprietary Lease will be in full force and effect as of the date of issuance thereof, (ii) the related stock certificate was registered in the Mortgagor’s name and the Cooperative Corporation has not been notified of any lien upon, pledge of, levy of execution on or disposition of such stock certificate, and (iii) the Mortgagor is not in default under the appurtenant Proprietary Lease and all charges due the Cooperative Corporation have been paid. Event of Default:Any one of the conditions or circumstances enumerated in Section6.14. 21 Excess Priority Amount:Not applicable. Excess Subordinated Amount:For any Distribution Date will equal the excess, if any, of the Overcollateralized Amount on that Distribution Date over (ii) the Overcollateralization Target Amount for such Distribution Date. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed with respect to the Trust Fund under the Exchange Act. Exchangeable Certificates:As specified in the Preliminary Statement. Exchangeable Certificates Distribution Account:The separate Eligible Account created and maintained by the Securities Administrator on behalf of the ES Trust pursuant to Section 4.03(a) in the name of the Securities Administrator, on behalf of the Trustee for the benefit of the Holders of the Exchangeable Certificates and designated “Wells Fargo Bank National Association in trust for registered Holders of Morgan Stanley Mortgage Loan Trust 2007-10XS, Mortgage Pass-Through Certificates, Series 2007-10XS.”Funds in the Exchangeable Certificates Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Extra Principal Distribution Amount:For any Distribution Date will be thelesser of the Net Monthly Excess Cashflowfor such Distribution Date and the Overcollateralization Increase Amount as of that Distribution Date. Fannie Mae:The entity formerly known as the Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. FDIC:The Federal Deposit Insurance Corporation or any successor thereto. FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under TitleIII of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Fifth Third Mortgage Loan:Each Mortgage Loan originated by Fifth Third Mortgage Company and listed on the Mortgage Loan Schedule. Fifth Third Purchase Agreement:The Mortgage Loan Purchase and Warranties Agreement listed in Exhibit E hereto between the Seller and Fifth Third Mortgage Company. Fifth Third Serviced Mortgage Loan:Each Mortgage Loan serviced by Fifth Third Mortgage Company and listed on the Mortgage Loan Schedule. Fifth Third Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and Fifth Third Mortgage Company. 22 Final Custodian Certification:As defined in Section 2.02 hereof. Fiscal Agent:As defined in the Class A-1-W and Class A-3-W Policy. Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 11.07 the address for notices to Fitch shall be Fitch,Inc., One State Street Plaza, New York, New York10004, Attention: Residential Mortgage Surveillance Group, or such other address as Fitch may hereafter furnish to the Depositor, the Trustee and the Master Servicer. FNBN Mortgage Loan:Each Mortgage Loan originated by First National Bank of Nevada and listed on the Mortgage Loan Schedule. FNBN Purchase Agreement:The Mortgage Loan Purchase Agreement listed in Exhibit E hereto between the Seller and First National Bank of Nevada. Form 8-K Disclosure:As defined in Section 13.03 hereof. Global Securities:The global certificates representing the Book-Entry Certificates. GMAC Serviced Mortgage Loan:Each Mortgage Loan serviced by GMAC Mortgage, LLC and listed on the Mortgage Loan Schedule. GMAC Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and GMAC Mortgage, LLC. Grantor Trust:A trust described in Section 671 of the Code, the items of income, deductions and credits of which must be included in computing the taxable income and credits of the person treated as the owner of such trust (either the grantor or other person designated under the Code). GreenPoint Mortgage Loan:Each Mortgage Loan originated by GreenPoint Mortgage Funding, Inc. and listed on the Mortgage Loan Schedule. GreenPoint Purchase Agreement:The Mortgage Loan Purchase and Warranties Agreement listed in Exhibit E hereto between the Seller and GreenPoint Mortgage Funding, Inc. as seller and servicer. GreenPoint Serviced Mortgage Loan:Each Mortgage Loan serviced by GreenPoint Mortgage Funding, Inc. and listed on the Mortgage Loan Schedule. GreenPoint Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and GreenPoint Mortgage Funding, Inc. Holder:The registered owner of any Certificate as recorded on the books of the Certificate Registrar except that, solely for the purposes of taking any action or giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor, the Trustee, the Master Servicer, the Securities Administrator and any Servicer, or any Affiliate 23 thereof shall be deemed not to be outstanding in determining whether the requisite percentage necessary to effect any such consent has been obtained, except that, in determining whether the Trustee or the Securities Administrator shall be protected in relying upon any such consent, only Certificates that a Responsible Officer of the Trustee or the Securities Administrator, respectively, knows to be so owned shall be disregarded.The Trustee or the Securities Administrator may request and conclusively rely on certifications by the Depositor, the Master Servicer, the Securities Administrator or any Servicer in determining whether any Certificates are registered to an Affiliate of the Depositor, the Master Servicer, the Securities Administrator or any Servicer. HUD:The United States Department of Housing and Urban Development, or any successor thereto. Indemnifying Party:As specified in Section 13.08 hereof. Independent:When used with respect to any Accountants, a Person who is “independent” within the meaning of Rule2-01(b) of the Securities and Exchange Commission’s RegulationS-X.When used with respect to any other Person, a Person who (a)is in fact independent of another specified Person and any Affiliate of such other Person, (b)does not have any material direct financial interest in such other Person or any Affiliate of such other Person, and (c)is not connected with such other Person or any Affiliate of such other Person as an officer, employee, promoter, underwriter, trustee, partner, director or Person performing similar functions. Index:As to each Mortgage Loan, the index from time to time in effect for adjustment of the Mortgage Rate as set forth as such on the related Mortgage Note. Initial Authorized Determination:With respect to any Depositable Certificate or Exchangeable Certificate, the amount set forth with respect to such Class in Schedule C under the heading, “Original Certificate Balance or Notional Amount”. Initial Component Balance:As specified in the Preliminary Statement. Initial Custodian Certification:As defined in Section 2.02. Initial Optional Termination Date:The first Distribution Date following the date on which the aggregate Stated Principal Balance of the Mortgage Loans is equal to or less than 10% of the aggregate Stated Principal Balance thereof as of the Cut-off Date. Insurance Agreement:That certain insurance agreement, dated as of June 29, 2007, among MBIA Insurance Corporation, as Insurer, Wells Fargo Bank, National Association, as Master Servicer and Securities Administrator, Morgan Stanley Mortgage Capital Holdings LLC, as Seller, Morgan Stanley Capital I Inc., as Depositor, and LaSalle Bank National Association, as Trustee, relating to the Class A-1-W and Class A-3-W Policy for the Insured Certificates. Insurance Policy:With respect to any Mortgage Loan, any insurance policy, including all names and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. 24 Insurance Proceeds:Proceeds paid by any Insurance Policy (excluding proceeds required to be applied to the restoration and repair of the related Mortgaged Property or released to the Mortgagor), in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses and the proceeds from any Limited Purpose Surety Bond. Insured Certificates:The Class A-1-W and Class A-3-W Certificates. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Insured Payment:As defined in the Class A-1-W and Class A-3-W Policy. Interest Accrual Period:With respect to each Class of Delay Certificates, its corresponding Subsidiary REMIC Regular Interest and any Distribution Date, the calendar month prior to the month of such Distribution Date.With respect to any Class of Subordinated Certificates, their respective corresponding Subsidiary REMIC Regular Interest and the Distribution Date in July 2007, the 26 day period commencing on the Closing Date and ending on the day immediately preceding such Distribution Date.With respect to any Class of Subordinated Certificates, its corresponding Subsidiary REMIC Regular Interest and each Distribution Date following the Distribution Date in July 2007, the one month period commencing on the Distribution Date in the calendar month preceding the month in which such Distribution Date occurs and ending on the day immediately preceding such Distribution Date. For purposes of computing interest accruals on each Class of Subordinated Certificates, each Interest Accrual Period has the actual number of days in such month and each year is assumed to have 360 days.For purposes of computing interest accruals on each Class of Delay Certificates, each Interest Accrual Period has 30 days in such month and each year is assumed to have 360 days. Interest Carry Forward Amount:With respect to any Distribution Date, the amount, if any, by which the Interest Distribution Amount for that Class of Certificates for the immediately preceding Distribution Date exceeds the actual amount distributed on such Class in respect of interest on the immediately preceding Distribution Date, together with any Interest Carry Forward Amount with respect to such Class remaining unpaid from the previous Distribution Date, plus interest accrued thereon at the related Pass-Through Rate for the most recently ended Interest Accrual Period. Interest Determination Date:With respect to any Interest Accrual Period for any Class of LIBOR Certificates, the second LIBOR Business Day prior to the first day of such Interest Accrual Period. Interest Distribution Amount:With respect to the Senior Certificates, the Senior Interest Distribution Amount.With respect to the Subordinated Certificates, the Subordinated Interest Distribution Amount.With respect to the Class L-IO Certificates, the Class L-IO Interest Distribution Amount. Interest Remittance Amount:For any Distribution Date, that portion of the Available Distribution Amount for such Distribution Date that represents interest received or advanced on the Mortgage Loans. 25 Interest Transfer Amount:Not applicable. Investor Based Exemption:Any of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (for transactions by independent “qualified professional asset managers”), PTCE 90-1 (for transactions by insurance company pooled separate accounts), PTCE 91-38 (for transactions by bank collective investment funds), PTCE 95-60 (for transactions by insurance company general accounts), PTCE 96-23 (for transactions effected by “in house asset managers”) the service provider exemption provided by Section 308(b)(17) of ERISA and Section 4975(d)(20) of the Code, or any comparable exemption available under Similar Law. Last Scheduled Distribution Date:The Distribution Date in February 2037. Latest Possible Maturity Date:The Distribution Date in February 2037. LIBOR:The London interbank offered rate for one-month United States dollar deposits calculated in the manner described in Section 5.09. LIBOR Business Day:Any day on which banks in London, England and The City of New York are open and conducting transactions in foreign currency and exchange. LIBOR Certificates:As specified in the Preliminary Statement. Limited Purpose Surety Bond:Collectively, Ambac Assurance Corporation Surety Bond No. AB0039BE and any other Limited Purpose Surety Bond securing an Additional Collateral Mortgage Loan. Liquidated Mortgage Loan:With respect to any Distribution Date, a defaulted Mortgage Loan (including any REO Property) which was liquidated in the calendar month preceding the month of such Distribution Date and as to which the related Servicer has certified (in accordance with its Purchase and Servicing Agreement) that it has received all amounts it expects to receive in connection with the liquidation of such Mortgage Loan including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property and any other proceeds received in connection with an REO Property. Living Holders:Not applicable. Loan-To-Value Ratio:With respect to any Mortgage Loan and as to any date of determination, the fraction (expressed as a percentage) the numerator of which is the principal balance of the related Mortgage Loan at such date of determination and the denominator of which is the Appraised Value of the related Mortgaged Property. 26 LPMI Mortgage Loan:Certain Mortgage Loans as to which the lender (rather than the borrower) acquires the Primary Mortgage Insurance Policy and charges the related borrower an interest premium. Master REMIC:As described in the Preliminary Statement. Master Servicer:Wells Fargo Bank, National Association, a national banking association organized under the laws of the United States in its capacity as Master Servicer and any Person succeeding as Master Servicer hereunder or any successor in interest, or if any successor master servicer shall be appointed as herein provided, then such successor master servicer. Master Servicer Compensation:With respect to any Master Servicer that is a successor to Wells Fargo Bank, National Association as Master Servicer, the portion of the earnings on the funds on deposit in the Distribution Account payable on each Distribution Date pursuant to Section 4.02(b)(ii) hereof agreed to by and between such successor Master Servicer and the successor securities administrator; provided, that the sum of such Master Servicer Compensation and the Securities Administrator Compensation payable on each Distribution Date shall not exceed the total earnings on funds in the Distribution Account payable pursuant to Section 4.02(b)(ii) hereof earned since the prior Distribution Date. Memorandum:Not applicable. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor to Mortgage Electronic Registration Systems, Inc. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS® System. MERS® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The mortgage identification number for any MERS Mortgage Loan. Minimum Auction Price:With respect to any Distribution Date on which an Auction is being held, an amount equal to the sum of (a) 100% of the current aggregate Stated Principal Balance of the Mortgage Loans, plus accrued interest thereon, (b) the fair market value of any related REO Property in the Trust Fund and all other property in the Trust Fund being purchased, (c) any unreimbursed Servicing Advances related to the Mortgage Loans and (d) any expenses incurred by the Auction Administrator in the Auction process and (e) any Reimbursement Amounts payable to the Certificate Insurer. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 11.07 the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New 27 York, New York 10007, Attention: Residential Pass-Through Monitoring, or such other address as Moody’s may hereafter furnish to the Depositor or the Master Servicer. Mortgage:A mortgage, deed of trust or other instrument encumbering a fee simple interest in real property securing a Mortgage Note, together with improvements thereto. Mortgage Documents:With respect to each Mortgage Loan, the mortgage documents required to be delivered to the Custodian. Mortgage Loan:A Mortgage and the related notes or other evidences of indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned to or deposited with the Trustee pursuant to Section2.01 (including any REO Property), including without limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended from time to time. Mortgage Loan Auction Price:The price, calculated as set forth in Section 7.01(b), to be paid in connection with the purchase of the Mortgage Loans by the Auction Purchaser. Mortgage Loan Schedule:The schedule attached hereto as Schedule A, which shall identify each Mortgage Loan, as such schedule may be amended by the Depositor or a Servicer from time to time to reflect the addition of Replacement Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust Fund.Such schedule shall, among other things (i)designate the Servicer servicing such Mortgage Loan and the applicable Servicing Fee Rate; (ii)[reserved], (iii) identify any LPMI Mortgage Loan and designate the rate at which the premium for such insurance is calculated and (iv) separately identify the Additional Collateral Mortgage Loans, if any. Mortgage Note:The original executed note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage under a Mortgage Loan. Mortgage Rate:As to any Mortgage Loan, the annual rate of interest borne by the related Mortgage Note. Mortgaged Property:The underlying property, including any Additional Collateral, securing a Mortgage Loan which, with respect to a Cooperative Loan, is the related Cooperative Shares and Proprietary Lease. Mortgagor:The obligor on a Mortgage Note. MSCC Serviced Mortgage Loan:Each Mortgage Loan originated and serviced by Morgan Stanley Credit Corp. and listed on the Mortgage Loan Schedule. MSCC Purchase Agreement:The Second Amended and Restated Master Mortgage Loan Purchase Agreement listed in Exhibit E hereto between the Seller and Morgan Stanley Credit Corp. MSCC Purchase and Servicing Agreement:Collectively, the MSCC Purchase Agreement and the MSCC Servicing Agreement. 28 MSCC Servicing Agreement:The Amended and Restated Master Servicing Agreement listed in Exhibit E hereto between the Seller and Morgan Stanley Credit Corp. MSMCH Mortgage Loan:A Mortgage Loan sold by the Seller to the Depositor pursuant to the MSMCH Purchase Agreement. MSMCH Purchase Agreement:The Mortgage Loan Purchase Agreement listed in Exhibit E hereto between the Seller and the Depositor. Net Liquidation Proceeds:With respect to any Liquidated Mortgage Loan or any other disposition of related Mortgaged Property, the related Liquidation Proceeds net of Advances, Servicer Advances, Servicing Fees and any other accrued and unpaid servicing fees received and retained in connection with the liquidation of such Mortgage Loan or Mortgaged Property. Net Monthly Excess Cashflow:For any Distribution Date, the excess, if any, of (x) the Available Distribution Amount for the Distribution Date over (y) the sum for the Distribution Date of the aggregate of the Interest Distribution Amounts and the Principal Distribution Amount payable to the holders of the Certificates, and the Class A-1-W and Class A-3-W Premium, and Reimbursement Amounts payable to the Certificate Insurer. Net Mortgage Rate:With respect to any Mortgage Loan and any Distribution Date, the related Mortgage Rate as of the Due Date in the month preceding the month of such Distribution Date reduced by the Aggregate Expense Rate for such Mortgage Loan. Net Prepayment Interest Shortfalls:As to any Distribution Date, the amount by which the aggregate of Prepayment Interest Shortfalls exceeds the Compensating Interest Payments for that Distribution Date (and any amounts paid by the Master Servicer in respect of such shortfalls pursuant to Section 5.06).Each Class’ pro rata share of the Net Interest Shortfalls on the Mortgage Loans shall be based on the amount of interest the Class otherwise would have been entitled to receive on such Distribution Date. Net Swap Payment:Not Applicable. Net Swap Receipt:Not Applicable. Net WAC Pass-Through Rate:For each Class of Certificates (other than the Class A-11, Class A-13, Class A-15, Class A-17, Class A-20, Class A-21, Class A-22 and Class A-23 Certificates) and any Distribution Date, a per annum rate equal to (i) the Weighted Average Net Mortgage Rate of the Mortgage Loans as of the first day of the month preceding the month in which such Distribution Date occurs minus (ii) the product of (a) 0.01% and (b) the Notional Balance of the Class L-IO Certificates immediately prior to that Distribution Date,divided by the aggregate Stated Principal Balance of the Mortgage Loans as of the as of the end of the Due Period related to the immediately prior Distribution Date (after giving effect to the distributions made on that Distribution Date) and adjusted, in the case of the Subordinated Certificates only, to accrue on the basis of a 360-day year and the actual number of days in the related Interest Accrual Period, except that with respect to the July 2007 Distribution Date, the number of days in the related Interest Accrual Period will be 26.The preceding sentence notwithstanding, the 29 following are additional reductions to the Net WAC Pass-Through Rate for the Classes of Certificates listed below: · the Net WAC Pass-Through Rate for each of the Class A-1-W and Class A-3-W Certificates is also net of an additional 0.125% in respect of the Certificate Guaranty Premium payable to the Certificate Insurer. · the Net WAC Pass-Through Rate for the Class A-4 Certificates is also net of an additional 0.01%. · the Net WAC Pass-Through Rate for the Class A-5 Certificates is also net of an additional 0.59%. · the Net WAC Pass-Through Rate for the Class A-7 Certificates is net of an additional 0.60%. · the Net WAC Pass-Through Rate for the Class A-9 Certificates is net of an additional 6.00%. The Net WAC Pass-Through Rate for the Class A-11 Certificates for any Distribution Date will be equal to the excess, if any, of (a) 6.00% over (b) the product of (i) 24 and (ii) 6.00% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-13 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 6.00% over (b) the product of (i) 12 and (ii) 6.00% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-15 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 6.00% over (b) the product of (i) 24 and (ii) 6.25% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-17 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 6.00% over (b) the product of (i) 12 and (ii) 6.25% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-20 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 5.75% over (b) 6.00% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-21 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 6.25% over (b) 6.00% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-22 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 5.50% over (b) the product of (i) 2 and (ii) 6.00% minus the Net WAC Pass-Through Rate calculated as described in the first sentence.The Net WAC Pass-Through Rate for the Class A-23 Certificates and any Distribution Date will be equal to the excess, if any, of (a) 6.25% over (b) the product of (i) 0.50 and (ii) 6.00% minus the Net WAC Pass-Through Rate calculated as described in the first sentence. Non-Book-Entry Certificate:Any Certificate other than a Book-Entry Certificate. Non-Delay Certificates:As specified in the Preliminary Statement. 30 Non-permitted Foreign Holder:As defined in Section3.03(f). Non-U.S. Person:Any person other than a “United States person” within the meaning of Section7701(a)(30) of the Code. Nonrecoverable Advance:Any portion of an Advance or Servicer Advance previously made or proposed to be made by the Master Servicer and/or a Servicer (as certified in an Officer’s Certificate of such Servicer), which in the good faith judgment of such party, shall not be ultimately recoverable by such party from the related Mortgagor, related Liquidation Proceeds or otherwise. Notional Amount:With respect to any Distribution Date and: (i)the Class A-5 Certificates, the Class Principal Balance of the Class A-4 Certificates immediately prior to that Distribution Date. (ii)the Class A-7 Certificates, the Class Principal Balance of the Class A-6 Certificates immediately prior to that Distribution Date; (iii)the Class A-9 Certificates, the Class Principal Balance of the Class A-8 Certificates immediately prior to that Distribution Date; (iv)the Class A-11 Certificates, the product of (i) a fraction, the numerator of which is 0.25, and the denominator of which is 6.00 and (ii) the Class Principal Balance of the Class A-10 Certificates immediately prior to that Distribution Date; (v)the Class A-13 Certificates, the product of (i) a fraction, the numerator of which is 0.50, and the denominator of which is 6.00 and (ii) the Class Principal Balance of the Class A-12 Certificates immediately prior to that Distribution Date; (vi)the Class A-15 Certificates, the product of (i) a fraction, the numerator of which is 0.25, and the denominator of which is 6.00 and (ii) the Class Principal Balance of the Class A-14 Certificates immediately prior to that Distribution Date; (vii)the Class A-17 Certificates, the product of (i) a fraction, the numerator of which is 0.50, and the denominator of which is 6.00 and (ii) the Class Principal Balance of the Class A-16 Certificates immediately prior to that Distribution Date; and (viii)the Class L-IO Certificates, the product of (i) the Pool Factor for that Distribution Date and (ii) $10,000. Notional Amount Certificates:As specified in the Preliminary Statement. Offered Certificates:As specified in the Preliminary Statement. Offering Document:The Prospectus or the Memorandum, as applicable. 31 Officer’s Certificate:A certificate signed by two Authorized Officers of the Depositor or the Chairman of the Board, any Vice Chairman, the President, any Vice President or any Assistant Vice President of the Master Servicer or the Securities Administrator or in the case of any other Person, signed by an authorized officer of such Person, and in each case delivered to the Trustee or the Securities Administrator, as applicable signed by an authorized officer of that Person. Officer’s Certificate of a Servicer:A certificate (i)signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of a Servicer, or (ii)if provided for herein, signed by a Servicing Officer, as the case may be, and delivered to the Trustee, the Securities Administrator or the Master Servicer, as required hereby. Opinion of Counsel:A written opinion of counsel, reasonably acceptable in form and substance to the Trustee, the Securities Administrator or the Master Servicer, as required hereby, and who may be in-house or outside counsel to the Depositor, the Master Servicer, the Securities Administrator or the Trustee but which must be Independent outside counsel with respect to any such opinion of counsel concerning the transfer of any Residual Certificate or concerning certain matters with respect to ERISA, or the taxation, or the federal income tax status, of each REMIC. Original Applicable Credit Support Percentage:Not applicable. Originator:Any one of First National Bank of Nevada, GreenPoint Mortgage Funding, Inc., Morgan Stanley Credit Corporation, Wachovia Mortgage Corporation, Wilmington Finance, Inc. and US Bank, N.A., as applicable. Outstanding Certificate:Any Outstanding Exchangeable Certificate and Outstanding Depositable Certificate. Outstanding Depositable Certificate:Any Depositable Certificate issued hereunder; provided, however, that upon the exchange of any Depositable Certificate pursuant to Section 4.03 hereof, the Depositable Certificate so exchanged shall be deemed no longer to be an Outstanding Depositable Certificate, and the Exchangeable Certificate issued in exchange therefore shall be deemed to be an Outstanding Exchangeable Certificate. Outstanding Exchangeable Certificate: Any Exchangeable Certificate issued hereunder; provided, however, that upon the exchange of any Exchangeable Certificate pursuant to Section 4.03 hereof, the Exchangeable Certificate so exchanged shall be deemed no longer to be an Oustanding Certificate, and each Depositable Certificate issued in exchange therefore shall be deemed to be an Outstanding Depositable Certificate. Overcollateralization Floor: With respect to the Offered Certificates (other than the Class A-R Certificates) and any Distribution Date prior to the Distribution Date in July 2027, the product of (x) 0.35% and (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date.The Overcollateralization Floor for any Distribution Date on and after the Distribution Date in July 2027 will equal the greater of: (i) the product of (x) 0.35% and (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date; and (ii) the 32 sum of (a) the product of (x) 0.10% and (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date; and (b) the aggregate Stated Principal Balance, as of the last day of the related Due Period, of all outstanding Mortgage Loans having original terms to maturity of 40 years. Overcollateralization Increase Amount:With respect to any Distribution Date, the amount, if any, by which the Overcollateralization Target Amount exceeds the Overcollateralized Amount for such Distribution Date (calculated for this purpose only after assuming that 100% of the PrincipalRemittance Amount on such Distribution Date has been distributed). Overcollateralization Release Amount:For any Distribution Date, the lesser of (1) the Principal Remittance Amount and (2) the excess of (a) the Overcollateralized Amount over (b) the Overcollateralization Target Amount.In addition, in connection with the final distribution on the Certificates pursuant to Section 7.02 hereof, the Overcollateralization Release Amount for the related Distribution Date shall also include the excess, if any of, (a) the purchase price paid for the Mortgage Loans and any REO Properties related to the Mortgage Loans pursuant to Section 7.01 hereof, less any costs incurred by the Trust Fund in connection with the liquidation thereof pursuant to Section 7.02 hereof, over (b) the amount distributed on the Certificates (other than the Class OC Certificates) on that Distribution Date. Overcollateralization Target Amount:With respect to any Distribution Date (i) prior to the Stepdown Date, the product of (x) 1.15% and (y) the aggregate Stated Principal Balance of the Mortgage Loansas of the Cut-off Date, (ii) on and after the Stepdown Date, provided that a Trigger Event is not in effect, the lesser of (a) the product of (x) 2.30% and (y) the aggregate Stated Principal Balance of the Mortgage Loansas of the related Due Date and (b) the product of (x) 1.15% and (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date and (iii) on and after the Stepdown Date, if a Trigger Event is in effect for that Distribution Date, the Overcollateralization Target Amount for the immediately preceding Distribution Date; provided, however, that on each Distribution Date the Overcollateralization Target Amount shall not be lower than the Overcollateralization Floor. Overcollateralized Amount:As of the Closing Date, an amount equal to $6,411,043.With respect to any Distribution Date following the Closing Date, the amount by which the aggregate Stated Principal Balance of the Mortgage Loansas of the last day of the related Due Period exceeds the aggregate Class Principal Balance of the Offered Certificates after taking into account all payments of principal on such Distribution Date. Pass-Through Rate:For any interest bearing Class of Certificates or Component, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. Paying Agent:Any paying agent appointed pursuant to Section3.08.The initial Paying Agent shall be the Securities Administrator under this Agreement. PCOAB:The Public Company Accounting Oversight Board. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, such percentage interest being set forth on 33 the face thereof or equal to the percentage obtained by dividing the initial principal balance or notional amount, as applicable, of such Certificate by the aggregate of the Class Principal Balance or Notional Amount, as applicable, of all Certificates of the same Class. Permitted Investments:At any time, any one or more of the following obligations and securities: (i)obligations of the United States or any agency thereof, provided that such obligations are backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency; (iii)commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency rating such paper, or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long-term unsecured debt obligations of such depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of such holding company, but only if Moody’s is not the applicable Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for such securities, or following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 10 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted unless such lower ratings as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency; (v)guaranteed reinvestment agreements issued by any bank, insurance company or other corporation acceptable to the Rating Agencies at the time of the issuance of such agreements, as evidenced by a signed writing delivered by each Rating Agency; 34 (vi)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; (vii)securities (other than stripped bonds, stripped coupons or instruments sold at a purchase price in excess of 115% of the face amount thereof) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof which, at the time of such investment, have one of the two highest ratings of each Rating Agency (except if the Rating Agency is Moody’s, such rating shall be the highest commercial paper rating of Moody’s for any such series), or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency; (viii)interests in any money market fund which at the date of acquisition of the interests in such fund and throughout the time such interests are held in such fund has the highest applicable rating by each Rating Agency rating such fund or such lower rating as shall not result in a change in the rating then assigned to the Certificates by each Rating Agency (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency, including funds for which the Trustee, the Master Servicer, the Securities Administrator or any of its Affiliates is investment manager or adviser; (ix)short-term investment funds sponsored by any trust company or national banking association incorporated under the laws of the United States or any state thereof which on the date of acquisition has been rated by each applicable Rating Agency in their respective highest applicable rating category or following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 10 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted unless such lower rating as shall not result in a change in the rating then specified stated maturity and bearing interest or sold at a discount acceptable to each Rating Agency as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency; and (x)such other investments having a specified stated maturity and bearing interest or sold at a discount acceptable to the Rating Agencies as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies (without regard to the Class A-1-W and Class A-3-W Policy), as evidenced by a signed writing delivered by each Rating Agency; provided, that no such instrument shall be a Permitted Investment if (i) such instrument evidences the right to receive interest only payments with respect to the obligations underlying such instrument or (ii) such instrument would require the Depositor to register as an investment company under the Investment Company Act of 1940, as amended. 35 Person:Any individual, corporation, partnership, joint venture, association, joint-stock company, limited liability company, trust, unincorporated organization or government or any agency or political subdivision thereof. Plan:Any employee benefit plan or other plan or arrangement subject to Section 406 of ERISA or Section 4975 of the Code, including individual retirement accounts and annuities, Keogh plans and collective investment funds and separate accounts in which such plans, accounts or arrangements are invested. Plan Asset Regulations:The Department of Labor regulations set forth in 29 C.F.R. §2510.3-101. Planned Balance:With respect to any group of Planned Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule B hereto, the Aggregate Planned Balance for such group and Distribution Date.With respect to any other Planned Principal Class or Component and any Distribution Date appearing in Schedule B hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Planned Principal Classes:As specified in the Preliminary Statement. Pool Factor:A ten-digit decimal that the Securities Administrator will compute for each Distribution Date expressing the outstanding Stated Principal Balance of the Mortgage Loans as of the end of the Due Period related to the immediately prior Distribution Date (after giving effect to the distributions made on that Distribution Date) as a proportion of the Cut-off Date Pool Principal Balance. Prepayment Interest Shortfall:With respect to each Mortgage Loan, the amount of the shortfall in interest payable on such Mortgage Loan that occurs as a result of the prepayment by the related Mortgagor of such Mortgage Loan calculated in accordance with formula set forth in the related Purchase and Servicing Agreement. Prepayment Penalty:As to a Mortgage Loan, any penalty payable by a Mortgagor in connection with certain partial prepayments and all prepayments in full made within the related Prepayment Penalty Period, the Prepayment Penalties with respect to each applicable Mortgage Loan so held by the Trust Fund being identified in the Prepayment Penalty Schedule. Prepayment Penalty Period:As to any Mortgage Loan, the period of time during which a Prepayment Penalty may be imposed. Prepayment Penalty Schedule:As of any date, the list of Prepayment Penalties included in the Trust Fund on that date (including the Prepayment Penalty summary attached thereto).The Prepayment Penalty Schedule shall set forth the following information with respect to each Prepayment Penalty: · the Mortgage Loan account number; · a code indicating the type of Prepayment Penalty; 36 · the state of origination in which the related Mortgage Property is located; · the first date on which a monthly payment is or was due under the related Mortgage Note; · the term of the Prepayment Penalty; · the original principal amount of the related Mortgage Loan; and · the Cut-off Date Principal Balance of the related Mortgage Loan. The Prepayment Penalty Schedule shall be amended from time to time by the Seller in accordance with this Agreement. Prepayment Period:With respect to any Mortgage Loan and any Distribution Date, the calendar month preceding that Distribution Date. Prepayment Shift Percentage:Not applicable. Primary Mortgage Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. Principal Distribution Amount:For any Distribution Date will be the sum of the Basic Principal Distribution Amount and the Extra Principal Distribution Amount, in each case for that Distribution Date, and, with respect to the first Distribution Date, the $100 deposited in respect of the Class A-R Certificates pursuant to Section 2.01 hereof. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan that is received in advance of its scheduled Due Date and is not accompanied by an amount representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Principal Reductions:Not applicable. Principal Remittance Amount:For any Distribution Date, the sum of (i) the principal portion of all Scheduled Payments on the Mortgage Loans due during the related Due Period, whether or not received on or prior to the related Determination Date; (ii) the principal portion of all proceeds received in respect of the repurchase of a Mortgage Loan (or, in the case of a substitution, certain amounts representing a principal adjustment as required by this Agreement) during the related Prepayment Period; and (iii) the principal portion of all other unscheduled collections, including Insurance Proceeds, condemnation proceeds, Liquidation Proceeds and all partial Principal 37 Prepayments and Principal Prepayments in full, received during the related Prepayment Period, to the extent applied as recoveries of principal on the Mortgage Loans, provided, that in no event will the Principal Remittance Amount with respect to any Distribution Date be (x) less than zero or (y) greater than the then outstanding aggregate Class Principal Balance of the Certificates. Priority Amount:With respect to any Distribution Date, the amount equal to the product of (i) the Priority Percentage, (ii) the Shift Percentage and (iii) the Remaining Senior Portion for that Distribution Date. Priority Percentage:With respect to any Distribution Date, the fraction, expressed as a percentage, the numerator of which is the Class Principal Balance of the Class A-2 Certificates, and the denominator of which is the aggregate Class Principal Balance of the Class A-1, Class A-1-W, Class A-2 and Class A-4 Certificates, in each case prior to giving effect to any distributions of principal on the Certificates on that Distribution Date. Private Certificate:As specified in the Preliminary Statement. Pro Rata Portion: With respect to any Class of Class A Certificates and any Distribution Date, the product of (x) a fraction, the numerator of which is the Class Principal Balance of that Class of Class A Certificates immediately prior to that Distribution Date, and the denominator of which is equal to the aggregate Class Principal Balance of the Class A Certificates immediately prior to that Distribution Date, and (y) the portion of the Principal Distribution Amount payable to all of the Classes of Class A Certificates on that Distribution Date. Pro Rata Share:Not applicable. Pro Rata Subordinated Percentage:Not applicable. Proceeding:Any suit in equity, action at law or other judicial or administrative proceeding. Proprietary Lease:With respect to any Cooperative Property, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Cooperative Shares. Prospectus:The prospectus supplement dated June 27, 2007, together with the accompanying prospectus dated December 1, 2006, relating to the Offered Certificates. Purchase and Servicing Agreements:Collectively, the mortgage loan purchase and servicing agreements, each as amended by the related Acknowledgement, listed in ExhibitE hereto, as each such agreement may be amended or supplemented from time to time as permitted hereunder. Purchase Date:As defined in Section 7.01(c). Purchase Price:With respect to any Mortgage Loan required or permitted to be purchased by the Seller or Depositor pursuant to this Agreement, or by the related Originator or 38 Servicer pursuant to the related Purchase and Servicing Agreement, an amount equal to the sum of (i)100% of the unpaid principal balance of the Mortgage Loan on the date of such purchase and (ii)accrued interest thereon at the applicable Net Mortgage Rate from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders, or such other amount as may be specified in the related Purchase and Servicing Agreement and (iii) costs and damages incurred by the Trust Fund in connection with a repurchase pursuant to Section 2.05 hereof that arises out of a violation of any predatory or abusive lending law with respect to the related Mortgage Loan. Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any such organization or a successor is no longer in existence, “Rating Agency” shall be such nationally recognized statistical rating organization, or other comparable Person, as is designated by the Depositor, notice of which designation shall be given to the Trustee and the Certificate Insurer.References herein to a given rating category of a Rating Agency shall mean such rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the related Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan which has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation.With respect to each Mortgage Loan which has become the subject of a Debt Service Reduction and any Distribution Date, the amount, if any, by which the principal portion of the related Scheduled Payment has been reduced. To the extent the Master Servicer or a Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement:An agreement among a Cooperative Corporation, a lender and a Mortgagor with respect to a Cooperative Loan whereby such parties (i) acknowledge that such lender may make, or intends to make, such Cooperative Loan, and (ii) make certain agreements with respect to such Cooperative Loan. Recombination Group:The Class or Classes of Depositable Certificates and the related Class or Classes of Exchangeable Certificates included within any particular “Recombination” specified in Schedule C. 39 Record Date:As to any Distribution Date (i) with respect to the Non-Delay Certificates, the last Business Day preceding such Distribution Date (or the Closing Date, in the case of the first Distribution Date) unless such Certificates shall no longer be Book-Entry Certificates, in which case the Record Date shall be the last Business Day of the month preceding the month of such Distribution Date and (ii) in the case of the Delay Certificates (including the Non-Delay Certificates that are subsequently reissued as Definitive Certificates), the last Business Day of the month preceding the month of each Distribution Date. Redemption Price:With respect to any Class of Certificates to be redeemed, an amount equal to 100% of the related Class Principal Balance of the Certificates to be so redeemed, together with interest on such amount at the applicable Pass-Through Rate through the related Accrual Period (as increased by any Class Unpaid Interest Amounts), and including, in the case of the Redemption Price payable in connection with the redemption and retirement of all of the Certificates, all amounts (including, without limitation, all previously unreimbursed Advances and Servicer Advances and accrued and unpaid Servicing Fees) payable or reimbursable to the Trustee, the Securities Administrator, the Master Servicer, the Servicers or the Custodian pursuant to this Agreement, the Purchase and Servicing Agreements, or the Custodial Agreements (to the extent such amounts are not paid to the Custodian by the Seller) and any Reimbursement Amounts payable to the Certificate Insurer. Refinancing Mortgage Loan:Any Mortgage Loan originated in connection with the refinancing of an existing mortgage loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Reimbursement Amount:The amount of all Insured Payments and other payments made by the Certificate Insurer pursuant to the Class A-1-W and Class A-3-W Policy which have not been previously repaid, plus all costs and expenses incurred in connection with such action, proceeding or investigation, including (without limitation) reasonable attorney’s fees and any judgment or settlement entered into affecting the Certificate Insurer or the Certificate Insurer’s interests plus all amounts due to the Certificate Insurer under the Insurance Agreement and any other documents relating to the Insured Certificates, in each case with interest thereon as set forth in the Insurance Agreement, and that have been certified to by the Certificate Insurer to the Securities Administrator. Relevant Servicing Criteria: The Servicing Criteria applicable to the various parties, as set forth on Exhibit O attached hereto.For clarification purposes, multiple parties can have responsibility for the same Relevant Servicing Criteria.With respect to a Servicing Function Participant engaged by the Master Servicer, the Securities Administrator, any Servicer or any 40 Custodian, the term “Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing Criteria applicable to such parties. Relief Act:The Servicemembers’ Civil Relief Act (formerly known as the Soldiers’ and Sailors’ Civil Relief Act of 1940), as amended, and any similar state laws. Relief Act Interest Shortfalls:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act, the amount, if any, by which (i)interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii)interest accrued thereon for such month pursuant to the Mortgage Note. Relief Act Reduction:A reduction in the amount of the monthly interest payment on a Mortgage Loan pursuant to the Servicemembers’ Civil Relief Act. Remaining Senior Portion: With respect to the Class A Certificates other than the Class A-3-W Certificates and any Distribution Date an amount equal to the excess of (i) the portion of the Principal Distribution Amount payable to all of the Classes of Class A Certificates on that Distribution Date over (ii) the Class A-3-W Portion for that Distribution Date. REMIC:Each pool of assets in the Trust Fund designated as a REMIC as described in the Preliminary Statement. REMIC 1:As specified in the Preliminary Statement. REMIC 1 Interest:As specified in the Preliminary Statement. REMIC 1 Regular Interest:As specified in the Preliminary Statement. REMIC Provisions:The provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at Sections860A through 860G of the Code, and related provisions, and regulations, including proposed regulations and rulings, and administrative pronouncements promulgated thereunder, as the foregoing may be in effect from time to time. REO Property:A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC Provisions. Replacement Mortgage Loan:A mortgage loan substituted by an Originator or the Seller for a Deleted Mortgage Loan which must, on the date of such substitution, as confirmed in a Request for Release, (i) have a Stated Principal Balance, after deduction of all Scheduled Payments due in the month of substitution, not in excess of the Stated Principal Balance of the Deleted Mortgage Loan, (ii) if such Mortgage Loan is a fixed-rate Mortgage Loan, have a Mortgage Rate not less than (and not more than two percentage points greater than) the mortgage rate of the Deleted Mortgage Loan, (iii) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have a Mortgage Rate not less than (and not more than two percentage points greater than) 41 the mortgage rate of the Deleted Mortgage Loan, (iv) have a Loan-to-Value Ratio equal to or less than that of the Deleted Mortgage Loan, (v) have a remaining term to maturity not greater than (and not more than one year less than) that of the Deleted Mortgage Loan, (vi) is otherwise acceptable to the Seller, (vii) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have the same adjustment date as that of the Deleted Mortgage Loan, (viii) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have a minimum Mortgage Rate not less than that of the Deleted Mortgage Loan, (ix) if such Mortgage Loan is an adjustable-rate Mortgage Loan, have the same Index as that of the Deleted Mortgage Loan, (x) comply with all of the representations and warranties set forth in the related underlying servicing agreement, as modified by any related assignment thereof, and (xi)shall be accompanied by an Opinion of Counsel that such Replacement Mortgage Loan would not adversely affect the REMIC status of any REMIC created hereunder or would not otherwise be prohibited by this Pooling and Servicing Agreement. Replacement Swap Counterparty Payment:Not Applicable. Reportable Event:As defined in Section 13.03 hereof. Reporting Party:The Depositor, any Originator, the Master Servicer, any Custodian, any Servicer, any originator identified in the Prospectus Supplement, the Corridor Contract Counterparty, any credit enhancement provider described herein and any other material transaction party as may be mutually agreed between the Depositor and the Master Servicer from time to time for the purpose of complying with the requirements of the Commission. Reporting Subcontractor:With respect to the Master Servicer, the Securities Administrator or the Custodian, any Subcontractor determined by such Person pursuant to Section 13.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Repurchase Price:With respect to any Mortgage Loan purchased from the Trust pursuant to Section 2.07 hereof, 100% of the unpaid principal balance of such Mortgage Loan, plus all related accrued and unpaid interest, and the amount of any unreimbursed Servicing Advances made by the Servicers or the Master Servicer related to the Mortgage Loan. Request for Release:The Request for Release submitted by the applicable Servicer to the Trustee or the applicable Custodian, as applicable, substantially in the form of Exhibit M or the equivalent form under the applicable Custodial Agreement. Required Coupon:Not applicable. Required Distributions:As defined in the Class A-1-W and Class A-3-W Policy. Reserve Fund:The Basis Risk Carry Forward Reserve Fund or the Class A Reserve Fund, as the context requires. Reserve Fund Deposit:With respect to each Reserve Fund, $1,000. 42 Residual Certificate:The ClassA-R Certificates. Responsible Officer:With respect to the Trustee, any officer in the corporate trust department or similar group of the Trustee with direct responsibility for the administration of this Agreement and also, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his or her knowledge of and familiarity with the particular subject.With respect to the Master Servicer, any officer in its master servicing operations with direct responsibility for the Administration of this Agreement.With respect to the Securities Administrator, any officer in the corporate trust department or similar group of the Securities Administrator with direct responsibility for the administration of this Agreement and also, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his or her knowledge of and familiarity with the particular subject. Restricted Classes:As defined in Section 5.02(e). Restricted Global Security:As defined in Section3.01(c). Reuters Page LIBOR01: The display designated as “LIBOR01” on Reuters (or such other page as may replace Reuters Page LIBOR01 on that service for the purpose of displaying London interbank offered rates of major banks). Rule 144A:Rule 144A under the Securities Act. Sarbanes-Oxley Act: The Sarbanes-Oxley Act of 2002 and the rules and regulations of the Commission promulgated thereunder (including any interpretations thereof by the Commission’s staff). Sarbanes-Oxley Certification:A written certification covering the activities of all Servicing Function Participants and signed by a senior officer of the Master Servicer in charge of the master servicing function that complies with (i) the Sarbanes-Oxley Act of 2002, as amended from time to time, and (ii) Exchange Act Rules 13a-14(d) and 15d-14(d), as in effect from time to time. S&P:Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.If S&P is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 11.07 the address for notices to S&P shall be Standard & Poor’s, 55 Water Street, New York, New York 10041, Attention: Mortgage Surveillance Monitoring, or such other address as S&P may hereafter furnish to the Depositor and the Master Servicer. Scheduled Balances:Not applicable. Scheduled Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified in the related Purchase and Servicing Agreement, shall give effect to any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan. Scheduled Principal Classes:As specified in the Preliminary Statement. 43 Scheduled Principal Distribution Amount:Not applicable. Securities Act:The Securities Act of 1933, as amended, and the rules and regulations thereunder. Securities Administrator:Wells Fargo Bank, National Association, not in its individual capacity but solely as Securities Administrator, or any successor in interest, or if any successor Securities Administrator shall be appointed as herein provided, then such successor Securities Administrator. Securities Administrator Compensation: With respect to any Securities Administrator that is a successor to Wells Fargo Bank, National Association as Securities Administrator, the portion of the earnings on the funds on deposit in the Distribution Account payable on each Distribution Date pursuant to Section 4.02(b)(ii) hereof agreed to by and between such Securities Administrator and the successor master servicer; provided, that (x) such Securities Administrator Compensation payable on each Distribution Date shall equal at least one day’s earnings accrued since the prior Distribution Date and (y) the sum of such Securities Administrator Compensation and the Master Servicer Compensation payable on each Distribution Date shall not exceed the total earnings on the funds on deposit in the Distribution Account payable on each Distribution Date pursuant to Section 4.02(b)(ii) hereof earned since the prior Distribution Date. Seller:Morgan Stanley Mortgage Capital Holdings LLC, a New York limited liability company, successor by merger to Morgan Stanley Mortgage Capital Inc. Senior Certificate Group: As specified in the Preliminary Statement. Senior Certificates:As specified in the Preliminary Statement. Senior Defaulted Swap Termination Payment:Not Applicable. Senior Enhancement Percentage:For any Distribution Date and the Senior Certificates, the percentage obtained by dividing (x) the sum of (i) the aggregate Class Principal Balance of the Subordinated Certificates and (ii) the Overcollateralized Amount by (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the end of the related Due Period, calculated after taking into account distributions of principal on the Mortgage Loans and distribution of the Principal Distribution Amount to the holders of the Certificates then entitled to distributions of principal on such Distribution Date. Senior Interest Distribution Amount:With respect to any Distribution Date and any Class of Senior Certificates, interest accrued during the related Interest Accrual Period on the related Class Principal Balance of that Class immediately prior to the Distribution Date at the Pass-Through Rate for that Class reduced (to an amount not less than zero), in the case of such Class, by the allocable share, if any, for that Class of Prepayment Interest Shortfalls to the extent not covered by Compensating Interest paid by the Master Servicer or the Servicers and Relief Act Interest Shortfalls, together with the Interest Carry Forward Amount, if any, for such Distribution Date for such Class of Senior Certificates, and with respect to the first Distribution Date, the amount deposited in respect of the Class A-R Certificates. 44 Senior Principal Distribution Amount:With respect to any Distribution Date and any Class of Senior Certificates, (i) prior to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect for that Distribution Date, the Principal Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of: · the Principal Distribution Amount for that Distribution Date; and · the excess (if any) of (A) the aggregate Class Principal Balance of the Class A Certificates immediately prior to that Distribution Date over (B) the lesser of (i) the aggregate Stated Principal Balance of the Mortgage Loansas of the last day of the related Due Period multiplied by 87.10% and (ii) the amount, if any, by which (x) the aggregate Stated Principal Balance of the Mortgage Loans as of the last day of the related Due Period exceeds (y) the Overcollateralization Floor. Senior Turbo Allocation Amount:Not applicable. Sequential Portion:With respect to any of the Class A-1, Class A-1-W, Class A-2 and Class A-4 Certificates and any Distribution Date, the product of (x) a fraction, the numerator of which is the Class Principal Balance of that Class of Class A Certificates immediately prior to that Distribution Date, and the denominator of which is equal to the aggregate Class Principal Balance of the Class A-1, Class A-1-W, Class A-2 and Class A-4 Certificates immediately prior to that Distribution Date, and (y) the portion of the Principal Distribution Amount payable to all of the Classes of Class A Certificates on that Distribution Date. Sequential Trigger Event:With respect to any Distribution Date, a Sequential Trigger Event is in effect if (a) with respect to any Distribution Date occurring before July 2009, the circumstances in which the aggregate amount of Realized Losses incurred since the Cut-off Date through the last day of the related Prepayment Period divided by the aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date exceeds 0.20% and (b) with respect to any Distribution Date occurring in or after July 2009, a Trigger Event is in effect. Servicer:Each Servicer under a Purchase and Servicing Agreement, and its respective successors and assigns.As of the Closing Date, the Servicers of the Mortgage Loans shall be GMAC Mortgage, LLC, GreenPoint Mortgage Funding, Inc., Morgan Stanley Credit Corporation, Wachovia Mortgage Corporation and Wells Fargo Bank, National Association. Servicer Advance:A “Servicer Advance” or “Servicing Advance” as defined in the applicable Purchase and Servicing Agreement. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB, as the same may be amended from time to time. Servicing Fee:As to any Distribution Date and each Mortgage Loan, an amount equal to the product of (a)one-twelfth of the related Servicing Fee Rate and (b)the Stated Principal Balance of such Mortgage Loan as of the first day of the related Due Period. 45 Servicing Fee Rate:With respect to each Mortgage Loan and any Distribution Date, the per annum rate specified in the related Purchase and Servicing Agreement. Servicing Function Participant:Any Sub-Servicer, Subcontractor or any other Person, other than each Servicer, the Master Servicer, the Trustee, the Securities Administrator and any Custodian, that is performing activities addressed by the Servicing Criteria. Servicing Officer:Any officer of the related Servicer involved in, or responsible for, the administration and servicing of the related Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Master Servicer by the related Servicer on the Closing Date pursuant to the related Purchase and Servicing Agreement, as such list may from time to time be amended. Shift Percentage:With respect to each Distribution Date, the percentage set forth below for that Distribution Date: Distribution Date Percentage July 2007—June 2012 0% July 2012—June 2013 30% July 2013—June 2014 40% July 2014—June 2015 60% July 2015—June 2016 80% July 2016 and thereafter 100% Similar Law:As defined in Section 3.03(d) hereof. Startup Day:The day designated as such pursuant to Section10.01(b) hereof. Stated Principal Balance:As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage Loan as of such Due Date as specified in the amortization schedule at the time relating thereto (before any adjustment to such amortization schedule by reason of any moratorium or similar waiver or grace period) after giving effect to any previous partial Principal Prepayments and Liquidation Proceeds allocable to principal (other than with respect to any Liquidated Mortgage Loan) and to the payment of principal due on such Due Date and irrespective of any delinquency in payment by the related Mortgagor. Stepdown Date:The later to occur of: (1)the earlier to occur of (x)the Distribution Date in July 2010, and (y)the Distribution Date on which the aggregate Class Principal Balance of the Senior Certificates is reduced to zero; and (2)the first Distribution Date on which the Senior Enhancement Percentage (calculated for this purpose only after taking into account distributions of principal on the 46 Mortgage Loans, but prior to any distribution of the Principal Distribution Amount to the holders of the Certificates then entitled to distributions of principal on the Distribution Date) is greater than or equal to 12.90%. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of any Servicer (including a Sub-Servicer of any Servicer), the Securities Administrator, the Master Servicer, the Trustee or any Custodian, as the case may be. Subordinated Certificates:As specified in the Preliminary Statement. Subordinated Interest Distribution Amount:With respect to any Class of Subordinated Certificates and any Distribution Date, interest accrued during the related Interest Accrual Period on the related Class Principal Balance of that Class immediately prior to the Distribution Date at the Pass-Through Rate for that Class reduced (to an amount not less than zero), in the case of such Class, by the allocable share, if any, for that Class of (x) Prepayment Interest Shortfalls on the Mortgage Loans to the extent not covered by Compensating Interest paid by the Master Servicer or the Servicers for the Mortgage Loans and (y) Relief Act Interest Shortfalls on the Mortgage Loans. Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, amounts received by the Securities Administrator from the related Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 4.02) specifically related to such Liquidated Mortgage Loan. Sub-Servicer:Any Person that (i) is considered to be a Servicing Function Participant, (ii) services Mortgage Loans on behalf of any Servicer, and (iii) is responsible for the performance (whether directly or through sub-servicers or Subcontractors) of Servicing functions required to be performed under this Agreement, any related Servicing Agreement or any sub-servicing agreement that are identified in Item 1122(d) of Regulation AB. Substitution Adjustment Amount:As defined in the second paragraph of Section2.05(b). Substitution Event:Not Applicable. Supplemental Interest Trust:The corpus of a trust created pursuant to Section 5.10 hereof, consisting of the Corridor Contract and amounts on deposit in the Class A Reserve Fund. Swap Account:Not Applicable. Swap Agreement:Not Applicable. Swap Counterparty:Not Applicable. Swap Payment Allocation:Not Applicable. 47 Swap Payment Rate:Not Applicable. Swap Termination Date:Not Applicable. Swap Termination Payment:Not Applicable. Targeted Balance:With respect to any group of Targeted Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule B hereto, the Aggregate Targeted Balance for such group and Distribution Date.With respect to any other Targeted Principal Class or Component and any Distribution Date appearing in Schedule B hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Tax Matters Person:The person designated as “tax matters person” in the manner provided under Treasury regulation § 1.860F-4(d) and temporary Treasury regulation §301.6231(a)(7)1T.Initially, the Tax Matters Person shall be the Securities Administrator. Tax Matters Person Certificate:The Class A-R Certificate with a Denomination of $0.01. Three Month Rolling Average:With respect to the end of the Due Period related to any Distribution Date, the rolling 3 month average percentage of the aggregate Stated Principal Balance of the Mortgage Loans that are 60 or more days Delinquent (including Mortgage Loans in foreclosure, REO Property or discharged in bankruptcy). Trigger Event:With respect to any Distribution Date, a Trigger Event is in effect if (x) the Three Month Rolling Average with respect to the Mortgage Loans exceeds 50.00% of the Senior Enhancement Percentage for the prior Distribution Date, or (y) the aggregate amount of Realized Losses on the Mortgage Loans incurred since the Cut-off Date through the last day of the related Due Period divided by the aggregate outstanding principal balance of the Mortgage Loans as of the Cut-off exceeds the applicable percentages set forth below with respect to such Distribution Date: Distribution Date Percentage July 2009 —June 2010 0.20% for the first month, plus an additional 1/12th of 0.30% for each month thereafter July 2010 — June 2011 0.50% for the first month, plus an additional 1/12th of 0.35% for each month thereafter July 2011 — June 2012 0.85% for the first month, plus an additional 1/12th of 0.35% for each month thereafter July 2012 — June 2013 1.30% for the first month, plus an additional 1/12th of 0.25% for each month thereafter July 2013 and thereafter 1.45% Trust:Morgan Stanley Mortgage Loan Trust 2007-10XS. 48 Trust Fund:The corpus of the trust created pursuant to this Agreement consisting of (i) the Mortgage Loans and all interest and principal received on or with respect thereto after the Cut-off Date (other than Scheduled Payments due on or prior to the Cut-off Date) to the extent not applied in computing the Cut-off Date Principal Balance thereof; (ii) all cash, instruments or property held or required to be held in the Custodial Accounts, the Distribution Account and the Exchangeable Certificates Distribution Account, and all amounts deposited therein pursuant to the applicable provisions of this Agreement; (iii) property that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu of foreclosure or otherwise; (iv) the Depositor’s rights assigned to the Trustee under the Purchase and Servicing Agreements, as modified by the Acknowledgements; (v) all insurance policies related to the Mortgage Loans and any insurance proceeds; (vi) the pledge, control and guaranty agreements and the Limited Purpose Surety Bond relating to the Additional Collateral Mortgage Loans; (vii) the amounts on deposit in the Basis Risk Carry Forward Reserve Fund, (viii) with respect to the Class the Class A-1-W and Class A-3-W Certificates only, the Class A-1-W and Class A-3-W Policy and the Certificate Insurance Account and all amounts deposited therein and (ix) all proceeds of the conversion, voluntary or involuntary, of any of the foregoing. The Corridor Contract and the amounts on deposit in the Class A Reserve Fund are assets of the Supplemental Interest Trust. Trustee:LaSalle Bank National Association, a national banking association, organized under the laws of the United States and any Person succeeding the Trustee hereunder, or if any successor trustee or any co-trustee shall be appointed as herein provided, then such successor trustee and such co-trustee, as the case may be. Trustee Mortgage Files:With respect to each Mortgage Loan, the Mortgage Documents to be retained in the custody and possession of the Trustee or Custodian on behalf of the Trustee identified in Section 2.01(a) hereof. Turbo Allocation Amount:Not applicable. UCC:The Uniform Commercial Code as enacted in the relevant jurisdiction. Underwriter:As specified in the Preliminary Statement. Underwriter’s Exemption:Prohibited Transaction Exemption 2002-41, 67 Fed. Reg. 54487 (2002), as amended (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. Underwriting Agreement:The Underwriting Agreement, dated June 27, 2007, among the Seller, the Depositor and the Underwriter. Uniform Commercial Code:The Uniform Commercial Code as in effect in any applicable jurisdiction from time to time. Unpaid Interest Shortfall Amount:The sum of Relief Act Interest Shortfalls and Net Prepayment Interest Shortfalls on the Mortgage Loans allocated to such Class of Certificates on that Distribution Date and such amounts from any prior Distribution Date remaining unpaid. 49 Unpaid Realized Loss Amount:With respect to each Class of Subordinated Certificates, the portion of any Realized Losses on the Mortgage Loans previously allocated to that Class remaining unpaid from prior Distribution Dates. Unscheduled Principal Distribution Amount: Not applicable. US Bank Mortgage Loan:Each Mortgage Loan originated by US Bank, N.A. and listed on the Mortgage Loan Schedule. US Bank Purchase Agreement:The Seller’s Purchase, Warranties and Servicing Agreement listed in Exhibit E hereto between the Seller and US Bank, N.A. Voting Interests:The portion of the voting rights of all the Certificates that is allocated to any Certificate for purposes of the voting provisions of this Agreement.At all times during the term of this Agreement, 1.00% of all Voting Interests shall be allocated to the Class OC Certificates, each Class of Notional Amount Certificates and the Class A-R Certificates.Voting Interests shall be allocated among all other Classes of Certificates pro rata based on Class Principal Balances for each Class then outstanding.Voting Interests shall be allocated among the Certificates within each such Class in proportion to their Certificate Balances or Percentage Interests.The Holders of each Class of Exchangeable Certificates shall be entitled to exercise Voting Interests in direct proportion to the Voting Interests of the related Class or Classes of Depositable Certificates. Weighted Average Net Mortgage Rate:As to any Distribution Date, the average of the Net Mortgage Rate of each Mortgage Loan, weighted on the basis of its Stated Principal Balance as of the end of the Prepayment Period related to the immediately preceding Distribution Date. Wachovia Originated Mortgage Loan:Each Mortgage Loan originated by Wachovia Mortgage Corporation and listed on the Mortgage Loan Schedule. Wachovia Purchase Agreement:The Mortgage Loan Purchase and Warranties Agreement listed in Exhibit E hereto between the Seller and Wachovia Mortgage Corporation as seller and servicer. Wachovia Serviced Mortgage Loan:Each Mortgage Loan serviced by Wachovia Mortgage Corporation and listed on the Mortgage Loan Schedule. Wachovia Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and Wachovia Mortgage Corporation. Wells Fargo Serviced Mortgage Loan:Each Mortgage Loan serviced by Wells Fargo Bank, National Association and listed on the Mortgage Loan Schedule. Wells Fargo Servicing Agreement:The Servicing Agreement listed in Exhibit E hereto between the Seller and Wells Fargo Bank, National Association. Wilmington Finance Mortgage Loan:Each Mortgage Loan originated by Wilmington Finance, Inc. and listed on the Mortgage Loan Schedule. 50 Wilmington Finance Purchase Agreement:The Seller’s Purchase, Warranties and Servicing Agreement listed in Exhibit E hereto between the Seller and Wilmington Finance, Inc. Yield Supplement Amount: With respect to any Distribution Date on which LIBOR exceeds 5.66%, an amount equal to interest on the Class Principal Balance of the Class A-4 Certificates immediately prior to that Distribution Date (which for the purposes of this calculation assumes that no portion of the Class A-4 Certificates has been deposited in exchange for any classes of Exchangeable Certificates) at a per annum rate equal to the lesser of LIBOR and 9.41% over 5.66%. 51 ARTICLE II DECLARATION OF TRUST;ISSUANCE OF CERTIFICATES Section 2.01.Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans. (a)Concurrently with the execution and delivery of this Agreement, the Depositor does hereby transfer, assign, set over, deposit with and otherwise convey to the Trustee, without recourse, subject to Sections2.02 and 2.05, in trust, all the right, title and interest of the Depositor in and to the Trust Fund.Such conveyance includes, without limitation, (i)the Mortgage Loans, including the right to all payments of principal and interest received on or with respect to the Mortgage Loans on and after the Cut-off Date (other than Scheduled Payments due on or before such date), and all such payments due after such date but received prior to such date and intended by the related Mortgagors to be applied after such date; (ii)all of the Depositor’s right, title and interest in and to all amounts from time to time credited to and the proceeds of the Distribution Account, any Custodial Accounts or any Escrow Account established with respect to the Mortgage Loans; (iii)all of the rights and obligations of the Depositor as assignee of the Seller with respect to the Seller’s rights and obligations under the Purchase and Servicing Agreements pursuant to the Acknowledgements; (iv)all of the Depositor’s right, title or interest in REO Property and the proceeds thereof; (v)all of the Depositor’s rights under any Insurance Policies related to the Mortgage Loans; (vi) $1,000 (which amount has been delivered by the Depositor to the Securities Administrator to be held in the Distribution Account until distributed to the Holders of the Class P Certificates pursuant to Section 5.02(a)) and $100, plus interest, (which amount has been delivered by the Depositor to the Securities Administrator to be held in the Distribution Account until distributed to the Holders of the Class A-R Certificates pursuant to Section 5.02(a)); and (vii)if applicable, the Depositor’s security interest in any collateral pledged to secure the Mortgage Loans, including the Mortgaged Properties and any Additional Collateral relating to the Additional Collateral Mortgage Loans, including, but not limited to, the pledge, control and guaranty agreements and the Limited Purpose Surety Bond, to have and to hold, in trust; and the Trustee declares that, subject to the review provided for in Section2.02, it has received and shall hold the Trust Fund, as trustee, in trust, for the benefit and use of the Holders of the Certificates and for the purposes and subject to the terms and conditions set forth in this Agreement, and, concurrently with such receipt, has caused to be executed, authenticated and delivered to or upon the order of the Depositor, in exchange for the Trust Fund, Certificates in the authorized denominations evidencing the entire ownership of the Trust Fund. The foregoing sale, transfer, assignment, set-over, deposit and conveyance does not and is not intended to result in the creation or assumption by the Trustee of any obligation of the Depositor, the Seller or any other Person in connection with the Mortgage Loans or any other agreement or instrument relating thereto except as specifically set forth therein. In connection with such transfer and assignment of the Mortgage Loans, the Depositor shall cause to be delivered and the Custodian acting on the Trustee’s behalf will continue to hold 52 the documents or instruments listed below with respect to each Mortgage Loan (each, a “Trustee Mortgage File”) so transferred and assigned: (i) with respect to each Mortgage Loan, the original Mortgage Note endorsed without recourse in proper form to the order of “LaSalle Bank National Association, as Trustee of Morgan Stanley Mortgage Loan Trust 2007-10XS, Mortgage Pass-Through Certificates, without recourse”, or in blank (in each case, with all necessary intervening endorsements, as applicable); (ii) with respect to each Mortgage Loan (other than a Cooperative Loan) that is not a MERS Mortgage Loan, the original Mortgage with evidence of recording thereon, or if the original Mortgage has not yet been returned from the recording office, a copy of such Mortgage certified by the applicable Originator, title company, escrow agent or closing attorney to be a true copy of the original of the Mortgage which has been sent for recording in the appropriate jurisdiction in which the Mortgaged Property is located, and in the case of the each MERS Mortgage Loan, the original Mortgage, noting the presence of the MIN of the Mortgage Loans and either language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination, the original Mortgage and the assignment thereof to MERS, with evidence of recording indicated thereon; (iii) with respect to each Mortgage Loan (other than a Cooperative Loan) that is not a MERS Mortgage Loan, the Assignment of Mortgage in form and substance acceptable for recording in the relevant jurisdiction, such assignment being either (A) in blank, without recourse, or (B) endorsed to “LaSalle Bank National Association, as Trustee of Morgan Stanley Mortgage Loan Trust 2007-10XS, Mortgage Pass-Through Certificates, without recourse”; (iv) with respect to each Mortgage Loan (other than a Cooperative Loan) that is not a MERS Mortgage Loan, the originals of all intervening assignments of the Mortgage, if any, with evidence of recording thereon, or if the original intervening assignment has not yet been returned from the recording office, a copy of such assignment certified by the applicable Originator, title company, escrow agent or closing attorney to be a true copy of the original of the assignment which has been sent for recording in the appropriate jurisdiction in which the Mortgaged Property is located; (v) with respect to each Mortgage Loan (other than a Cooperative Loan), the originals of all assumption, modification, consolidation or extension agreements, if any, with evidence of recording thereon; (vi) if any, with respect to each Mortgage Loan (other than a Cooperative Loan), the original policy of title insurance (or a true copy thereof) with respect to any such Mortgage Loan, or, if such policy has not yet been delivered by the insurer, the title commitment or title binder to issue same; (vii) if any, with respect to each Mortgage Loan (other than a Cooperative Loan), the original power of attorney and guaranty agreement with respect to such Mortgage Loan; (viii) [reserved]; (ix) with respect to each Mortgage Loan which constitutes a Cooperative Loan: 53 (a) the original of any security agreement or similar document executed in connection with the Cooperative Loan; (b) the original Recognition Agreement and the original Assignment of Recognition Agreement; (c) UCC-1 financing statements with recording information thereon from the appropriate governmental recording offices if necessary to perfect the security interest of the Cooperative Loan under the Uniform Commercial Code in the jurisdiction in which the Cooperative Property is located, accompanied by UCC-3 financing statements executed in blank for recordation of the change in the secured party thereunder; (d) an Estoppel Letter and/or Consent; (e) a search for (i) federal tax liens, mechanics’ liens, lis pendens, judgments of record or otherwise against (x) the Cooperative Corporation and (y) the seller of the Cooperative Unit, (ii) filings of financing statements and (iii) the deed of the cooperative project into the Cooperative Corporation; (f) the guaranty of the Mortgage Note and Cooperative Loan, if any; (g) the original Proprietary Lease and the Assignment of Proprietary Lease executed by the Mortgagor in blank or if the Proprietary Lease has been assigned by the Mortgagor to the Seller, then the Seller must execute an assignment of the Assignment of Proprietary Lease in blank; and (h) if any, the original or certified copy of the certificates evidencing ownership of the Cooperative Shares issued by the Cooperative Corporation and related assignment of such certificates or an assignment of such Cooperative Shares, in blank, executed by the Mortgagor with such signature guaranteed; (x) [reserved]; and (xi) any other document or instruments required to be delivered. In addition, in connection with the assignment of any MERS Mortgage Loan, it is understood that the related Originator will cause the MERS® System to indicate that such Mortgage Loans have been assigned by the related Originator to the Trustee in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the case of Mortgage Loans which are repurchased in accordance with this Agreement) in such computer files the information required by the MERS® System to identify the series of Certificates issued in connection with such Mortgage Loans.It is further understood that the related Originator will not, and the Master Servicer hereby agrees that it will not, alter the information referenced in this paragraph with respect to any Mortgage Loan during the term of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement. 54 On or prior to the Closing Date, the Depositor shall cause to be delivered to the Master Servicer, the Trustee and the Custodian an electronic copy of the Mortgage Loan Schedule in a form acceptable to the Master Servicer, the Depositor, the Trustee and the Custodian. (b)On or prior to the Closing Date, the Depositor shall cause the Certificate Insurer to deliver the Class A-1-W and Class A-3-W Policy to the Securities Administrator (with a copy thereof to the Trustee). In connection therewith, the Trustee is hereby directed to execute and deliver the Insurance Agreement.In addition, as soon as is practicable after the Closing Date, the Depositor shall cause the Servicer of any Additional Collateral Mortgage Loan to deliver to the applicable Custodian the Assignment and Notice of Transfer with respect to each Additional Collateral Mortgage Loan as well as the assignments of any rights with respect to each Additional Collateral Mortgage Loan under any Limited Purpose Surety Bond. (c)In instances where a title insurance policy is required to be delivered to the applicable Custodian on behalf of the Trustee and is not so delivered, the Depositor will provide a copy of such title insurance policy to the applicable Custodian on behalf of the Trustee, as promptly as practicable after the execution and delivery hereof, but in any case within 180 days of the Closing Date. (d)For Mortgage Loans (if any) that have been prepaid in full after the Cut-off Date and prior to the Closing Date, the Depositor, in lieu of delivering the above documents, herewith delivers such amount to the Securities Administrator, and delivers to the Securities Administrator, the Trustee, and the applicable Custodian, an Officer’s Certificate which shall include a statement to the effect that all amounts received in connection with such prepayment that are required to be deposited in the Distribution Account pursuant to Section4.01 have been so deposited.All original documents that are not delivered to the applicable Custodian on behalf of the Trustee shall be held by the Master Servicer or the related Servicer in trust for the benefit of the Trustee and the Certificateholders. (e)Neither the Depositor nor the Trust will acquire or hold any Mortgage Loan that would violate the representations made by the Seller set forth in clauses (iv) through (vi) of Section 2.05(a) hereof. Section 2.02.Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund. (a)The Trustee, by execution and delivery hereof, acknowledges receipt by it of notice from the Custodian that each holds the documents identified in the Initial Custodial Certification in the form annexed hereto as Exhibit L-1 (the “Initial Custodial Certification”) pertaining to the Mortgage Loans listed on the Mortgage Loan Schedule. (b)Nothing in this Agreement shall be construed to constitute an assumption by the Trust Fund, the Trustee, any Custodian or the Certificateholders of any unsatisfied duty, claim or other liability on any Mortgage Loan or to any Mortgagor. (c)Each of the parties hereto acknowledges that (i) the Custodian has delivered to the Depositor, the Master Servicer and the Trustee, the Initial Custodial Certification, in the form annexed hereto as Exhibit L-1, stating that it has performed the applicable review of the 55 Mortgage Loans as required herein on the Closing Date and (ii) thereafter, if applicable, the Custodian shall perform the applicable review of the Mortgage Loans and deliver the further certifications (including but not limited to the Final Custodial Certification) as provided herein. With respect to the MSMCH Mortgage Loans only, not later than 180 days after the Closing Date, the Trustee shall enforce the related Custodian’s obligation, to deliver to the Depositor, the Master Servicer, the Certificate Insurer and the Trustee a Final Custodial Certification in the form annexed hereto as Exhibit L-2 (the “Final Custodial Certification”), with any applicable exceptions noted thereon.To the extent that the Custodian must deliver a Final Certification, the Trustee shall enforce the Custodian’s obligation to make available, upon request of any Certificateholder, a copy of any exceptions noted on the related Initial Custodial Certification or the related Final Custodial Certification. (d)Upon execution of this Agreement, the Depositor hereby delivers to the Trustee (with a copy to the Master Servicer) and the Trustee acknowledges receipt of the Acknowledgements, together with the related Purchase and Servicing Agreements. (e)Neither the Trustee nor the Custodian shall make any representation as to: (i) the validity, legality, sufficiency, enforceability or genuineness of any of the documents contained in the Trustee Mortgage File of any of the Mortgage Loans identified on the Mortgage Loan Schedule, or (ii) the collectability, insurability, perfection, priority, effectiveness or suitability of any such Mortgage Loan.Except as specifically required hereunder, neither the Trustee nor the Custodian shall be responsible to verify the validity, sufficiency or genuiness of any document in the Trustee Mortgage File. Section 2.03.Representations and Warranties of the Depositor. (a)The Depositor hereby represents and warrants to the Trustee, for the benefit of the Certificateholders, and to the Master Servicer, the Certificate Insurer and the Securities Administrator as of the Closing Date or such other date as is specified, that: (i)the Depositor is a corporation duly organized, validly existing and in good standing under the laws governing its creation and existence and has full corporate power and authority to own its property, to carry on its business as presently conducted, to enter into and perform its obligations under this Agreement, and to create the trust pursuant hereto; (ii)the execution and delivery by the Depositor of this Agreement have been duly authorized by all necessary corporate action on the part of the Depositor; neither the execution and delivery of this Agreement, nor the consummation of the transactions herein contemplated, nor compliance with the provisions hereof, will conflict with or result in a breach of, or constitute a default under, any of the provisions of any law, governmental rule, regulation, judgment, decree or order binding on the Depositor or its properties or the certificate of incorporation or bylaws of the Depositor; (iii)the execution, delivery and performance by the Depositor of this Agreement and the consummation of the transactions contemplated hereby do not require the consent or approval of, the giving of notice to, the registration with, or the taking of 56 any other action in respect of, any state, federal or other governmental authority or agency, except such as has been obtained, given, effected or taken prior to the date hereof; (iv)this Agreement has been duly executed and delivered by the Depositor and, assuming due authorization, execution and delivery by the Trustee, the Master Servicer and the Securities Administrator, constitutes a valid and binding obligation of the Depositor enforceable against it in accordance with its terms except as such enforceability may be subject to (A)applicable bankruptcy and insolvency laws and other similar laws affecting the enforcement of the rights of creditors generally and (B)general principles of equity regardless of whether such enforcement is considered in a proceeding in equity or at law; (v) there are no actions, suits or proceedings pending or, to the knowledge of the Depositor, threatened or likely to be asserted against or affecting the Depositor, before or by any court, administrative agency, arbitrator or governmental body (A)with respect to any of the transactions contemplated by this Agreement or (B)with respect to any other matter which in the judgment of the Depositor will be determined adversely to the Depositor and will if determined adversely to the Depositor materially and adversely affect it or its business, assets, operations or condition, financial or otherwise, or adversely affect its ability to perform its obligations under this Agreement; (vi)immediately prior to the transfer and assignment of the Mortgage Loans to the Trustee, the Depositor was the sole owner of record and holder of each Mortgage Loan, and the Depositor had good and marketable title thereto, and had full right to transfer and sell each Mortgage Loan to the Trustee free and clear, subject only to (1)liens of current real property taxes and assessments not yet due and payable and, if the related Mortgaged Property is a condominium unit, any lien for common charges permitted by statute, (2)covenants, conditions and restrictions, rights of way, easements and other matters of public record as of the date of recording of such Mortgage acceptable to mortgage lending institutions in the area in which the related Mortgaged Property is located and specifically referred to in the lender’s title insurance policy or attorney’s opinion of title and abstract of title delivered to the originator of such Mortgage Loan, and (3)such other matters to which like properties are commonly subject which do not, individually or in the aggregate, materially interfere with the benefits of the security intended to be provided by the Mortgage, of any encumbrance, equity, participation interest, lien, pledge, charge, claim or security interest, and had full right and authority, subject to no interest or participation of, or agreement with, any other party, to sell and assign each Mortgage Loan pursuant to this Agreement; (vii)This Agreement creates a valid and continuing security interest (as defined in the applicable Uniform Commercial Code (the “UCC”), in the Mortgage Loans in favor of the Trustee, which security interest is prior to all other liens, and is enforceable as such against creditors of and purchasers from the Depositor; (viii)The Mortgage Loans constitute “instruments” within the meaning of the applicable UCC; 57 (ix)Other than the security interest granted to the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned, sold, granted a security interest in, or otherwise conveyed any of the Mortgage Loans.The Depositor has not authorized the filing of and is not aware of any financing statement against the Depositor that includes a description of the collateral covering the Mortgage Loans other than a financing statement relating to the security interest granted to the Trustee hereunder or that has been terminated.The Depositor is not aware of any judgment or tax lien filings against the Depositor; (x)None of the Mortgage Loans have any marks or notations indicating that such Mortgage Loans have been pledged, assigned or otherwise conveyed to any Person other than the Trustee; and (xi)The Depositor has received all consents and approvals required by the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the Trustee. The foregoing representations made in this Section2.03 shall survive the termination of this Agreement and shall not be waived by any party hereto. Section 2.04.Representations and Warranties of the Depositor and the Seller as to the Mortgage Loans. The Depositor hereby represents and warrants to the Trustee with respect to the Mortgage Loans or each Mortgage Loan, as the case may be, as of the date hereof or such other date set forth herein that as of the Closing Date: (a)Immediately prior to the transfer and assignment contemplated herein, the Depositor was the sole owner and holder of the Mortgage Loans.The Mortgage Loans were not assigned or pledged by the Depositor and the Depositor had good and marketable title thereto, and the Depositor had full right to transfer and sell the Mortgage Loans to the Trustee, for the benefit of the Certificateholders, free and clear of any encumbrance, participation interest, lien, equity, pledge, claim or security interest and had full right and authority subject to no interest or participation in, or agreement with any other party to sell or otherwise transfer the Mortgage Loans. (b)As of the Closing Date, the Depositor has transferred all right, title and interest in the Mortgage Loans to the Trustee on behalf of the Trust. (c)As of the Closing Date, the Depositor has not transferred the Mortgage Loans to the Trustee on behalf of the Trust with any intent to hinder, delay or defraud an of its creditors. It is understood and agreed that the representations and warranties set forth in this Section 2.04 shall survive delivery of the respective Mortgage Files to the Trustee or the Custodian and shall inure to the benefit of the Trustee, notwithstanding any restrictive or qualified endorsement or assignment. 58 Section 2.05.Representations and Warranties of the Seller; Discovery of Breach; Repurchase or Substitution of Mortgage Loans. (a)With respect to the MSMCH Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 3.01 of the MSMCH Purchase Agreement to and for the benefit of the Depositor, the Trustee and the Trust Fund. The Seller hereby represents and warrants that no Mortgage Loan contains a provision whereby the related mortgagor is permitted to convert the Mortgage Rate from an adjustable rate to a fixed rate. With respect to the FNBN Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 9.02 of the FNBN Purchase Agreement (other than the representation contained in Section 9.02(b) of the FNBN Purchase Agreement) to and for the benefit of the Depositor, the Trustee and the Trust Fund. With respect to the FNBN Mortgage Loans the Seller hereby represents and warrants to and for the benefit of the Depositor, the Trustee and the Trust Fund that all payments due on or prior to the Cut-off Date for each FNBN Mortgage Loan have been made as of the Closing Date, such FNBN Mortgage Loan is not delinquent thirty (30) days or more in payment and has not been dishonored; there are no material defaults under the terms of such FNBN Mortgage Loan; the Seller has not advanced funds, or induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject to the Mortgage, directly or indirectly, for the payment of any amount required by any FNBN Mortgage Loan; as to each FNBN Mortgage Loan, there has been no more than one thirty (30) day delinquency during the immediately preceding thirty-day period.The Seller agrees to comply with the provisions of this Section 2.05 in respect of a breach of any of such representations and warranties. With respect to the Wachovia Serviced Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 3.02 of the Wachovia Purchase Agreement (other than the representation contained in Section 3.02(d) of the Wachovia Purchase Agreement) to and for the benefit of the Depositor, the Trustee and the Trust Fund. With respect to the Wachovia Serviced Mortgage Loans the Seller hereby represents and warrants to and for the benefit of the Depositor, the Trustee and the Trust Fund that all payments due on or prior to the Cut-off Date for each Wachovia Serviced Mortgage Loan have been made as of the Closing Date, such Wachovia Serviced Mortgage Loan is not delinquent thirty (30) days or more in payment and has not been dishonored; there are no material defaults under the terms of such Wachovia Serviced Mortgage Loan; the Seller has not advanced funds, or induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject to the Mortgage, directly or indirectly, for the payment of any amount required by any Wachovia Serviced Mortgage Loan; as to each Wachovia Serviced Mortgage Loan, there has been no more than one thirty (30) day delinquency during the immediately preceding thirty-day period.The Seller agrees to comply with the provisions of this Section 2.05 in respect of a breach of any of such representations and warranties. With respect to the Wilmington Finance Mortgage Loans the Seller hereby makes the representations and warranties contained in Section 9.02 of the Wilmington Finance Purchase Agreement (other than the representation contained in Section 9.02(b) of the Wilmington 59 Finance Purchase Agreement) to and for the benefit of the Depositor, the Trustee and the Trust Fund. With respect to the Wilmington Finance Mortgage Loans the Seller hereby represents and warrants to and for the benefit of the Depositor, the Trustee and the Trust Fund that all payments due on or prior to the Cut-off Date for each Wilmington Finance Mortgage Loan have been made as of the Closing Date, such Wilmington Finance Mortgage Loan is not delinquent thirty (30) days or more in payment and has not been dishonored; there are no material defaults under the terms of such Wilmington Finance Mortgage Loan; the Seller has not advanced funds, or induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject to the Mortgage, directly or indirectly, for the payment of any amount required by any Wilmington Finance Mortgage Loan; as to each Wilmington Finance Mortgage Loan, there has been no more than one thirty (30) day delinquency during the immediately preceding thirty-day period.The Seller agrees to comply with the provisions of this Section 2.05 in respect of a breach of any of such representations and warranties. The Seller hereby represents and warrants to the Trustee with respect to the Mortgage Loans as of the date hereof or such other date set forth herein that as of the Closing Date: (i)Each Mortgage Loan at origination complied in all material respects with applicable predatory and abusive lending laws and consummation of the transactions contemplated by this Agreement will not involve the violation of any such laws. (ii)All of the Mortgage Loans were originated in compliance with all applicable laws, including, but not limited to, all applicable anti-predatory and abusive lending laws. (iii)None of the Mortgage Loans is covered by the Home Ownership and Equity Protection Act of 1994 (“HOEPA”). (iv)None of the Mortgage Loans is a “high cost” loan as defined by applicable predatory and abusive lending laws. (v)No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable, and with respect to the foregoing, the terms “High Cost Loan” and “Covered Loan” have the meaning assigned to them in the then current version of Standard & Poor’s LEVELS®, which is now Version 5.7 Glossary Revised, Appendix E which is attached hereto as Exhibit Q (the “Glossary”) where (x) a “High Cost Loan” is each loan identified in the column “Category under applicable anti-predatory lending law” of the table entitled “Standard & Poor's High Cost Loan Categorization” in the Glossary as each such loan is defined in the applicable anti-predatory lending law of the State or jurisdiction specified in such table and (y) a “Covered Loan” is each loan identified in the column “Category under applicable anti-predatory lending law” of the table entitled “Standard & Poor’s High Covered Loan Categorization” in the Glossary as each such loan is defined in the applicable anti-predatory lending law of the State or jurisdiction specified in such table. (vi)No Mortgage Loan originated on or after October 1, 2002 through March 6, 2003 is governed by the Georgia Fair Lending Act. 60 Upon discovery by the Depositor, the Seller or the related Originator or receipt of written notice of any materially defective document in, or, following the date of delivery to the Trustee of the Custodian’s certifications, that a document is missing from, a Trustee Mortgage File, or discovery by the Trustee, the Depositor, the Seller or the related Originator of the breach by such Originator or Seller of any representation or warranty under the related Purchase and Servicing Agreement, as modified by the Acknowledgement, in the case of the Originator, or under this Agreement, in the case of the Seller, in respect of any Mortgage Loan which materially adversely affects the value of that Mortgage Loan or the interest therein of the Certificateholders (a “Defective Mortgage Loan”) (each of the Depositor, the Seller and the related Originator hereby agreeing to give written notice thereof to the Trustee, the Certificate Insurer and the other of such parties), the Trustee, or its designee, shall promptly notify the Depositor, the Certificate Insurer and the Seller or the related Originator, as applicable, in writing of such nonconforming or missing document or breach and request that the Seller or related Originator deliver such missing document or cure or cause the cure of such defect or breach within a period of time specified in the related Purchase and Servicing Agreement, and if the Seller or related Originator, as applicable, does not deliver such missing document or cure such defect or breach in all material respects during such period, the Trustee, shall enforce the obligations of the related Originator under the related Purchase and Servicing Agreement, as modified by the Acknowledgement, or the Seller under this Agreement, as applicable, and cause the related Originator or the Seller, as the case may be, to repurchase that Mortgage Loan from the Trust Fund at the Purchase Price on or prior to the Determination Date following the expiration of such specified period (subject to Section 2.05(c) below); provided, however, that, in connection with any such breach that could not reasonably have been cured within such specified period (unless permitted a greater period of time to cure under the related Purchase and Servicing Agreement), subject to Section 2.05(c) below, if the related Originator or the Seller, as applicable, shall have commenced to cure such breach within such specified period, the related Originator or the Seller shall be permitted to proceed thereafter diligently and expeditiously to cure the same within such additional time as is reasonably necessary to cure such breach.To the extent that the amount by which the Purchase Price (as defined in this Agreement) exceeds the repurchase price payable by the related Originator under the related Purchase and Servicing Agreement, including any costs and damages that are incurred by the Trust Fund as a result of any violation of any applicable federal, state, or local predatory or abusive lending law arising from or in connection with the origination of any Mortgage Loan repurchased by the related Originator or the Seller, the payment of such excess shall be borne by the Seller.The Purchase Price for the repurchased Mortgage Loan shall be deposited in the related Distribution Account, and the Trustee, or its designee, upon receipt of written certification from the Securities Administrator of such deposit, shall release or cause the Custodian to release to the related Originator or the Seller, as applicable, the related Trustee Mortgage File and shall execute and deliver such instruments of transfer or assignment, in each case without recourse, representation or warranties, as either party shall furnish to it and as shall be necessary to vest in such party any Mortgage Loan released pursuant hereto and the Trustee, or its designee, shall have no further responsibility with regard to such Trustee Mortgage File (it being understood that the Trustee shall have no responsibility for determining the sufficiency of such assignment for its intended purpose).If pursuant to the foregoing provisions the related Originator or the Seller repurchases a Mortgage Loan that is a MERS Mortgage Loan, the related Servicer shall cause MERS to designate on the MERS®
